J-S31044-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: J.A., A MINOR       :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
 APPEAL OF: M.R., NATURAL MOTHER         :
                                         :
                                         :
                                         :
                                         :
                                         :   No. 280 WDA 2019

              Appeal from the Order Entered January 16, 2019
    In the Court of Common Pleas of Lawrence County Orphans' Court at
                       No(s): 20011 of 2017, 0C -A,
                         CP-37-DP-0000095-2013

 IN THE INTEREST OF: K.M.R., A           :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: M.R., NATURAL MOTHER         :
                                         :
                                         :
                                         :
                                         :   No. 281 WDA 2019

              Appeal from the Order Entered January 16, 2019
    In the Court of Common Pleas of Lawrence County Orphans' Court at
                   No(s): 94 of 2013, DP, 20012 of 2017,


BEFORE: OLSON, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                     FILED AUGUST 06, 2019

      M.R. (“Mother”) appeals from the order terminating her parental rights

to K.M.R. and J.A. (“Children”). We conclude the trial court did not abuse its

discretion and, therefore, affirm.
J-S31044-19


       The trial court set forth the factual and procedural history, which we

adopt and incorporate herein. See Trial Court Pa.R.A.P. 1925(a) Opinion, filed

Mar. 6, 2019, at 1-3; Trial Court Opinion, filed January 16, 2019, at 1-24.

       By way of background, K.M.R. (d.o.b. November 6, 2001) and J.A.

(d.o.b. January 18, 2006) are the daughters of Mother and C.A. (“Father”).1

Children were first adjudicated dependent in November 2013. Prior to that,

Children had been living with Mother in a trailer on maternal grandfather’s

property. Father was intermittently present in the household but perpetrated

recurring acts of domestic violence against both Mother and K.M.R., fueled by

his heavy use of alcohol and drugs. On November 2, 2013, Father’s severe

beating of Mother, which required Mother to be flown via helicopter to

Pittsburgh for medical treatment, lead to the emergency removal of the

Children from the household. Children witnessed Father’s attack on Mother

and ran to get help. When the Pennsylvania State Police responded to Mother’s

residence, they observed deplorable and unsanitary conditions.

       The Children have been in foster care since their initial dependency

adjudication in 2013, and have remained with the same foster parents, who

are an adoptive resource for the Children. The trial court conducted numerous


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1Father has also filed an appeal in this Court (docketed in this Court at 282
and 283 WDA 2019) regarding Children.



                                           -2-
J-S31044-19


permanency review hearings and issued the last permanency review order on

September 17, 2018.2 In the interim, in April 2017, Children and Youth

Services (“CYS”) filed motions to change Children’s goal from reunification to

adoption and to terminate the parental rights of Mother and Father. Over a

16-month period, the trial court conducted multiple hearings regarding

termination/goal      change      at    which    Children’s   therapist,   counselor,

psychologist, and CYS caseworkers testified. The trial court also heard

testimony from Mother, Father, and K.M.R.

       Ultimately, the trial court concluded that CYS had established, by clear

and convincing evidence, that grounds for termination of Mother’s rights

existed and, on January 16, 2019, issued an order terminating Mother’s

parental rights with a comprehensive opinion in support thereof. Mother filed

a timely Notice of Appeal and Pa.R.A.P. 1925(b) statement and the trial court

submitted a Pa.R.A.P. 1925(a) opinion.

       Mother raises the following issues on appeal:

          1. Whether the Children and Youth Services Agency
          (Agency) failed to make children available to the Court as
          required and as mandated by the Child Protective Services
          Laws (CPSL)[?]


____________________________________________


2  We note that Mother filed an appeal from the September 17, 2018
dependency order. In re Interest of J.A./K.R., 1451 WDA 2018, 1452 WDA
2018. In light of the instant appeal, Mother’s dependency appeal was
continued for consideration with this appeal. Here, we affirm the termination
of Mother’s parental rights, therefore Mother’s challenges to the dependency
proceedings have been rendered moot. We therefore will not address them
further. See Order, 1451 WDA 2018, 1452 WDA 2018.

                                           -3-
J-S31044-19


       2. Whether the Court erred in determining that although
       [Mother] had exceeded what was requested of her and then
       determined that, although she completed all services
       required by the Agency, the Court failed to apply the law to
       the facts of the case and return [Children] to [Mother][?]

       3. Whether the Agency failed to provide any type of
       reunification counseling or generate a service plan to reunify
       [Children] with [Mother][?] The agency withheld [Children]
       and appropriate reunification services after all other
       required services were completed by [Mother]. The Court
       failed to apply the law to the facts on this matter.

       4. Whether the Agency failed to provide visits between
       [Mother] and Children, based solely on the alleged belief
       that one of the two Children voiced her desire to not see
       [Mother][?] The agency failed to provide competent
       evidence that there was any basis to deny Mother visitation.
       The Court failed to apply the law to the facts on this matter.

       5. Whether the Court failed to take testimony from
       [Children] regarding their individual desire to reunify with
       [Mother] thereby requiring the Court to decide as to
       [Children] based upon the unsubstantiated testimony of one
       child, while the other was withheld from the Court without
       justification[?]

       6. Whether the Agency failed to provide any competent
       testimony that the best interests of [Children] were served
       by termination of parental rights[?]

       7. The Court failed to find that the Agency had provided any
       competent testimony that [Children] were bonded with the
       foster family or that they did not have a bond with Mother.
       In fact, the Court was incapable of making any
       determination about the child who was never presented for
       testimony or evaluation by the Court.

       8. Whether the Court erred by issuing a final order on the
       Involuntary Termination rather [than] staying the matter
       pending the outcome [of] the Superior Court Dependency
       Appeal in this case[?]

       9. Whether the evidence was sufficient to determine that
       Mother suffered from an incapacity that she could not
       overcome and permit [Children] to return home[?]

                                   -4-
J-S31044-19


         10. Whether the Court misconstrued the testimony of the
         expert psychologist, Dr. Gallo, by claiming that he was not
         qualified to render an opinion on Mother’s parental capacity
         when, indeed, his testimony was that Mother had no
         apparent impediments to her capacity to parent[?]

         11. Whether the Court erred in determining that Mother
         failed to complete a second parental capacity evaluation
         when the record indicated that she did and that the Agency
         refused to accept the second evaluation because it was done
         by an independent provider[?]

Mother’s Br. at vi-vii.

      When reviewing orders terminating parental rights, we “accept the

findings of fact and credibility determinations of the trial court if they are

supported by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.

2012). If the record supports those findings, we then review the decision “to

determine if the trial court made an error of law or abused its discretion.” Id.

We will reverse a decision “for an abuse of discretion only upon demonstration

of manifest unreasonableness, partiality, prejudice, bias, or ill-will.” Id.

      The Pennsylvania Supreme Court has explained the reason for applying

an abuse of discretion standard to termination decisions:

         [U]nlike trial courts, appellate courts are not equipped to
         make the fact-specific determinations on a cold record,
         where the trial judges are observing the parties during the
         relevant hearing and often presiding over numerous other
         hearings regarding the child and parents. Therefore, even
         where the facts could support an opposite result, as is often
         the case in dependency and termination cases, an appellate
         court must resist the urge to second guess the trial court
         and impose its own credibility determinations and
         judgment; instead we must defer to the trial judges so long
         as the factual findings are supported by the record and the
         court’s legal conclusions are not the result of an error of law
         or an abuse of discretion.

                                      -5-
J-S31044-19



Id. at 826-27 (citations omitted).

       A trial court may terminate parental rights only after finding grounds for

termination existed under Section 2511(a) and that termination is in the

child’s best interest under Section 2511(b). Here, we conclude that the trial

court properly terminated Mother’s parental rights pursuant to Section

2511(a)(2).3

       Section 2511(a)(2) provides:

          (a) General rule.--The rights of a parent in regard to a
          child may be terminated after a petition filed on any of the
          following grounds:

                                           ...

              (2) The repeated and continued incapacity, abuse,
              neglect or refusal of the parent has caused the child
              to be without essential parental care, control or
              subsistence necessary for his physical or mental well-
              being and the conditions and causes of the incapacity,
              abuse, neglect or refusal cannot or will not be
              remedied by the parent.

23 Pa.C.S.A. § 2511(a)(2).

       To terminate parental rights pursuant to Section 2511(a)(2), the moving

party must produce clear and convincing evidence of the following: “(1)

repeated and continued incapacity, abuse, neglect or refusal; (2) such

incapacity, abuse, neglect or refusal has caused the child to be without


____________________________________________


3 We note that CYS also sought to terminate Mother’s parental rights pursuant
to subsection (a)(8). However, the trial court specifically found that Mother’s
rights could not be terminated under that subsection because Mother had
successfully remedied the physical conditions which initially triggered
Children’s removal from her care.

                                           -6-
J-S31044-19



essential parental care, control or subsistence necessary for his physical or

mental well-being; and (3) the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied.” In re Adoption of M.E.P., 825 A.2d

1266, 1272 (Pa.Super. 2003).

      If the trial court has concluded that a parent’s parental rights should be

terminated under Section 2511(a), then the court must determine whether,

considering the child’s developmental, physical, and emotional needs and

welfare, termination is in the best interests of the child. 23 Pa.C.S.A. §

2511(b); S.P., 47 A.3d at 830. In conducting this analysis, the court should

examine the emotional bond between parent and child, with close attention to

the effect on the child of permanently severing any such bond.

      For ease of disposition, we will address Mother’s issues grouped by the

overarching issues they address, as the trial court did in its Rule 1925(a)

opinion. In both her first and fifth issue, the crux of Mother’s arguments lie in

her contention that CYS did not properly provide the testimony of both

Children. In particular, Mother points out that J.A. never testified during the

termination proceedings at all and K.M.R. did not testify during the most

recent proceedings.

      Mother’s first and fifth issues lack merit. “[T]he admission and exclusion

of evidence are within the sound discretion of the trial court and will not be

reversed on appeal absent an abuse of discretion.” In re R.T., 778 A.2d 670,

683 (Pa.Super. 2001) (internal quotation marks and citation omitted).


                                      -7-
J-S31044-19


Currently, this Court does not mandate that “an abused or neglected child [be

forced by his or her natural parent] to testify in an involuntary termination

proceeding.” In re B.L.L., 787 A.2d 1007, 1011 (Pa.Super. 2001) (citation

omitted). Accordingly, we conclude that the trial court did not abuse its

discretion by determining that good reason excused Children’s testimony

where Children’s legal counsel was present. See Trial Court’s Rule 1925(a)

Opinion at 8-11. Moreover, as detailed below, even in the absence of J.A.’s

testimony, we conclude that the trial court had sufficient evidence to support

the termination of Mother’s parental rights.

      In her second, sixth, seventh, ninth, and tenth issues, Mother presents

the overarching argument that the evidence was insufficient to terminate her

parental rights pursuant to either Section 2511(a)(2) or Section 2511(b). She

specifically cites to her successful efforts at remedying her home and her

general compliance with her family service plan (“FSP”). She also points to

the testimony of her expert, Dr. Gallo, who testified that Mother had no

apparent impediments to her ability to parent Children.

      However, the trial court concluded that ample evidence supported the

termination of Mother’s parental rights under Section 2511(a)(2) because the

testimony of both fact and expert witnesses at trial established that Mother

has “extreme and sustained difficulties in emotionally relating to children.”

Trial Court Rule 1925(a) Opinion at 14. The trial court also noted a

“notice/demand” letter Mother sent to the court wherein she demands the


                                     -8-
J-S31044-19


return of her “property,” i.e. Children. See id. Further, the court properly

emphasized that ample evidence supported the conclusion that Children’s

interests would be best served by the termination of Mother’s parental rights,

as required under Section 2511(b). Id. at 13-15. To this end, the court

explained that multiple witnesses detailed Children’s toxic bond with both

Mother and Father and Children’s strong desire to remain with their foster

parents who are an adoptive resource for Children. Id. Further, the trial court

aptly addressed Mother’s contention regarding the weight accorded to her

expert, Dr. Gallo, by noting that Dr. Gallo had never observed Mother interact

with Children. Id. According, we conclude that the trial court properly

determined that sufficient evidence supported the termination of Mother’s

parental rights under Sections 2511(a)(2) & (b) and affirm on the basis of the

court’s thorough reasoning. See Trial Court’s Rule 1925(a) Opinion at 12-15;

Trial Court’s January 16, 2019 Opinion at 31-38.

      Turning to her third and fourth issues on appeal, Mother claims that CYS

failed to make reasonable efforts to reunify the family by ceasing to require

Children to visit with her. She argues that Children’s desire to stop her

visitation was not a sufficient reason to halt all visits. In support, she points

to case law that requires the opportunity for visitation absent a severe threat

to the child at issue. See In re C.J., 729 A.2d 89, 94 (Pa.Super. 1999) (stating

that as long as a child’s goal remains reunification, visitation should continue

unless a grave threat to the child exists).


                                      -9-
J-S31044-19


      However, the trial court properly explained that Mother’s visitation with

Children was stopped due to Mother’s own alleged misconduct during visits

and the attendant self-destructive and self-harming behavior specifically

reported by K.M.R. See Trial Court’s Rule 1925(a) Opinion at 20. We conclude

that the trial court permissibly declined to force Children to continue visitation

under such circumstances, and affirm pursuant to the trial court’s reasoning.

      As referenced above, Mother also appealed the trial court’s September

17, 2018 dependency order. However, the trial court declined to stay the

instant termination proceedings in light thereof. In her eighth issue, Mother

contends that the trial court’s denial of her Motion to Stay constituted an abuse

of discretion because many issues she intended to raise in the dependency

appeal could prove dispositive for termination/goal change proceedings. In

response, the trial court cited authorities, inter alia, Pa.R.A.P. 1701(c), for the

proposition that proceedings should only be stayed pending appeal when the

same claims are at issue in both the appellate and trial court proceedings.

Here, the termination/goal change proceedings concerned different issues

than those relevant to the dependency proceedings. Therefore, we concur with

the trial court’s decision to dismiss Mother’s bid to stay the termination/goal

change proceedings. See Trial Court’s Rule 1925(a) Opinion at 26-27.

      Pursuant to the foregoing, and after reviewing the trial court’s

comprehensive opinions, the record, the parties’ briefs, and relevant law, we

see no abuse of discretion or error of law. Accordingly, we affirm based on the


                                      - 10 -
J-S31044-19


well-reasoned opinions of the Honorable John W. Hodge, which we adopt and

incorporate herein.

     Order affirmed.

Judge Stabile joins the memorandum.

Judge Olson concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/6/2019




                                     - 11 -
                                                                                                                         Circulated 07/24/2019 10'47          !
                                                                                                                                                 . I
                                                                                                                                                 ........_,

                   IN THE INTEREST OF:                                                                 IN THE COURT OF COMMON PLEAS

                                                                                                       LAWRENCE COUNTY, PENNSYLVANIA

                   K.M.R.                                                                              NO. 94 OF 2013, DP;
                                                                                                       NO. 20012 of 2017, OC-A

                   J.L.A.                                                                              NO. 95 OF 2013, DP;
                                                                                                       NO. 20011 of 2017, OC-A


                                                                     OPINION

                   Hodge, J.                                                                                            March 6, 2019

                               Presently before the Superior Court are the appeals of M.R. (Mother) and

                   C.A. (Father) (collectively, Parents), the natural parents of K.M.R. and J.L.A.

                   (Children). to this-Court's Order of January 16, 2019, granting Lawrence County

                   Children and Youth Services' (CYS) Petitions for Involuntary Terminations of Parental

                   Rights and Motions for Goal Change from reunification to adoption. For the reasons

                   set forth in this opinion, issued pursuant to Pa. RAP. 1925(a). we respectfully request

                   that the Superior Court affirm our Order and dismiss this appeal.

                                                PROCEDURAL HISTORY

                              The procedural history of these cases, which ultimately stretches back to

                   November 2013, is recounted in more detail in the Opinion attached to the January 16.

                   2019 Order of Court, which we incorporate herein by reference and for continuity's

                   sake republish below:



                            Children were first taken into emergency care by an order of this Court dated
                            November 4, 2013. CYS then filed a dependency petition on November 18,
     53RO
   JUDICIAL                 2013, and three days later, this Court adjudicated both Children dependent,
   DISTRICT                                              r-·J•      t"       ,...   ';-,.   "'   \ll   1,


                            pursuant to the Juvenile Acr(42 Pa: c.s�-§§6301 et seq.), based on evidence
LAWRtNCE COUNTY
  PENNSYl,.VANIA                                                                                       : : 47
                                                 '
                                                     I ..
                                                         ..  •
                                                                                                            j
                                                     I   ' .. ·�'        •
                                         presented that Father had physically assaulted Mother with Children present
                                         and that Mother's home had deplorable conditions. Accordingly, by
                                         dispositional order dated January 5, 2014, this Court assigned legal and
                                         physical custody of Children to CYS. Since the initial dependency finding, this
                                         Court has conducted permanency review hearings approximately every six
                                         months as required by the Juvenile Act and has continued to find Children
                                         dependent, and their placement in foster care appropriate, as documented by
                                         each permanency review order to date and including the most recent one
                                         issued on September 17, 2018.1


                                         Following several years of dependency hearings, CYS presented the Motions
                                         for Goal Change and Termination Petitions on April 11, 2017, alleging that
                                         Mother's and Father's parental rights should be terminated pursuant to 23 Pa.
                                         C.S. §2511(a)(2) and (8). This Court conducted the following hearings, and the
                                         following witnesses testified, over a sixteen-month period and formed the bulk
                                         of the factual record underlying this opinion:
                                         1. August 8 and 9, 2017; K.M.R. and therapist Tanya Stahlman;
                                         2. September 26, 2017; Ms. Stahlman (continued) and counselor Brian Dick;
                                         3. March 28 and 29, 2018; psychologist Dr. Fred Gallo and CYS caseworker
                                        Amber Pieri;
                                        4. June 26, 2018; Ms. Pieri (continued) and testimony from Father and Mother;
                                        5. August 27, 2018; CYS caseworker Kristen Pauline.



                                        Besides the considerable evidence accumulated at these hearings, all parties
                                        stipulated at the first hearing (August 8, 2017) to incorporate the factual record
                                        of the dependency cases into the record of the Termination Petitions and Goal
                                        Change Motions. Following the close of evidence on August 27, 2018, this
                                        Court permitted all parties to file proposed findings of fact and conclusions of
                                        law, which were received by October 31, 2018.
           53RD
        JUDICIAL
        DISTRICT
                              1
                                  Mother timely appealed these permanency review orders to the Superior Court on October 5, 2018,
                              which are currently docketed   aU4:&°fF1nd;J452 WDA 2018 (hereinafter, Dependency Appeals).
    ,w·RE:NcE:· c o urs r v
    PE;�NSVL._VAN-IA

                                                                      i: L 7      2
                                                      '   :   .   �
\
\--·--·--�
                          On January 16, 2019, upon consideration of the parties' submissions,

                   applicable law, and the evidentiary record, this Court issued an Opinion with findings

                   of fact and conclusions of law in support of the Order granting CYS' Termination

                   Petitions and Motions for Goal Change. Once again, those findings of fact and

                   conclusions of law, as set forth in the January 16, 2019 Opinion and Order of Court,

                   are incorporated herein by reference. On February 14, 2019, Mother and Father each

                   filed timely notices of appeal and concise statements of matters complained ofon

                   appeal.

                                                        MATIERS COMPLAINED OF ON APPEAL

                          Both Mother and Father have filed timely Notices of Appeal and Concise

                   Statements of Matters Complained of on Appeal. The issues they complain of are as

                   follows:

                                                                                 A. Mother

                          1. Whether the Children and Youth Services Agency [CYS] failed to make

                   [Children] available to the Court as required and mandated by the Child Protective

                   Services Laws (CPSL}.

                          2. Whether the Court erred in determining that [Mother] had exceeded what

                   was requested of her and then determined that [Mother], although she completed au

                   services required by [CYS], and thereby, the Court failed to apply the law to the facts

                   of the case and return [Children] to the mother.

                          3. Whether [CYS] failed to provide any type of reunification counseling or

                   generate a service plan to reunify[Children] with [Mother]. [CYS] withheld the children
     53RD
  JUDICIAL
  DISTRICT




,WR.EN CE COUNTY
 PENNSVLVA NIA


                                          '                                       3
                                        \.;.�_ . . L· � .: ...           ..·,;
                                          ···t -:   "
                                                                     .    !
                                          i � •· \..     J.   i. i


'---·--·-· ------------------------------------
                    and appropriate reunification services after all other required services were completed

                    by [Mother]. The Court failed to apply the law to the facts on this matter.

                          4. Whether [CYS] failed to provide visits between [Mother] and children, based

                    solely on the alleged belief that one of the two children voiced her desire to not see

                    [Mother]. [CYS] failed to provide competent evidence that there was any basis to

                    deny mother visitation. The Court failed to apply the law to the facts on this matter.

                           5. Whether the Court failed to take testimony from both children regarding their

                    individual desire to reunify with [Mother] thereby requiring the Court to make a

                    decision as to both children based upon the unsubstantiated testimony of one child,

                    while the other was withheld from the Court without justification.

                           6. Whether [CYS] failed to provide any competent testimony that the best

                    interests of the children were served by termination of parental rights.

                           7. The Court failed to find [CYS] had provided any competent testimony that

                    the children were bonded with the foster family or that they did not have a bond with

                    mother. In fact, the Court was incapable of making any determination about the child

                    who was never presented for testimony or evaluation by the Court.

                          8. Whether the Court erred by issuing a final order on the Involuntary

                    Termination rather than staying the matter pending the outcome of the Superior Court

                    Dependency Appeal in this case.

                          9. Whether the evidence was sufficient to determine that mother suffered from

                    an incapacity that could not overcome and permit the children to return home.

                           10. Whether the Court misconstrued the testimony of the expert psychologist,
     53RD
   JUDICIAL         Dr. Gallo, by claiming that he was not qualified to render an opinion on mother's
   DISTRICT                                         : � ;_ _ �-.:. r � _. ( · � · " , · , :,
                                                       .




                                                          "   -               �   .) <   '   .-   �-




,AWRENCE COUNTY
  PENNSYL\/_.ANIA
                                          2urn Ll3                  -[i        Vil I: Ii 7
                                                                                                       4
                                          -.:•:.,!,.}! ,.
                                            t'.,-
                       parental capacity when, indeed, the testimony was that mother had no apparent

                       impediments to her capacity to parent.

                              11. Whether the Court erred in determining that mother failed to complete a

                       second parental capacity evaluation where the record indicated that she did and that

                       [CYSJ refused to accept the second evaluation because it was done by an

                       independent provider.

                                                                                                 B. Father

                                 1. Whether [CYS] failed to make children available to the Court as required

                       and mandated by the Child Protective Services Laws (CPSL).

                                 2. Whether the Court failed to apply the law to the facts of the case and

                       return the children to the father.

                                 3. Whether [CYS] failed to provide any type of reunification counseling or

                       generate a service plan to reunify the children with [Father]. [CYS] withheld the

                       children and appropriate reunification services in an attempt to reunify the children

                       with father, pursuant to the oriqlnal goals of the Family Service Plan. The Court failed

                       to apply the law to the facts on this matter.

                                4. Whether [CYS] failed to provide visits between [Father] and children to

                       allow them to develop and foster a relationship with [Father] following his release from

                       incarceration. [CYS] failed to provide competent evidence that there Was any basis to

                       refuse or otherwise deny father visitation. The Court failed to apply the law to the

                      facts on this matter.

                                5. Whether the Court failed to take testimony from both children regarding
      SlRD
    JUDICIA,L         their individual desire to reurJify_ w(th.[Father] thereby requiring the Court to make a
    DISTRICT                                   .: I t ·;. ; i' f . J. ·.' ,.J,..:_  -
                                                                                 J ·•
                                                                                        �
                                                                                         .  ,;




L.AWRENCE   C.OUNTY
 PENNSYLVANlA

                                                 �     '
                                              ... :� t �   •
                                                               .    ;                             5
                                                                   ,: - .:   �



                      -------------------·----------·-···..----·····-
                   decision as to both children based upon the unsubstantiated testimony of one child,

                   while the other was withheld from the Court without justification.

                             6. Whether [CYS] failed to provide any competent testimony that the best

                   interests of the children were served by termination of parental rights.

                             7. The Court failed to find that [CYS] had provided any competenttestimony

                   that the children were bonded with the foster family or that they did not have a bond

                   with father. In fact, the Court was incapable of making any determination about the

                   child who was never presented for testimony or evaluation by the Court.

                             8, Whether the Court erred by issuing a final order on the Involuntary

                   Terminations rather than staying the matter pending the outcome of the Superior

                   Court Dependency Appeal fiied by mother in this case.

                             9. Whether the Court committed reversible error by determining that he was

                   not capable of proper parenting when, in fact, he was never subject to the parental

                   capacity examination to determine his fitness to properly parent the children.

                             10. Whether the Court committed reversible error by finding that Petitioner

                   failed to timely complete the requirements established by his family service plan when

                   the lack of services made it impossible for [Father] to comply. Specifically, while

                   [Father] was required to complete a barterer's program, no such program was

                   available through any service agency in Lawrence County and, therefore, the failure to

                   complete this program was beyond [Father's] control and should not serve as a basis

                   for the termination of his parental rights.

                          While Mother and Father each raise some unique questions on appeal,
     53RO
                   generally their Concise �t.l?tem.e_nts feature many similar or outright identical issues;
                                                                    > : � l.�; ( L
   .J.UDIC1AL
    DISTRICT                              � f ;.   i   �   .   ,:            I�,·,




L.AWRENCE COUNTY                        WW    IHR -·o� 1"1/
                                            . , • , 1, • i. r                ·1·.     �
                                                                                     Ii]
   PENNSYLVANIA

                                                                                           6

                                                                            .. ,., .
                  Accordingly, for purposes of this Opinion, Mother's and Father's issues will be

                  organized and divided into the following five categories of analysis:

                      •    I: Failure to Have Children Appear in Court or Take Their Testimony (Mother's

                           and Father's points 1 and 5).

                      •    11: Lack of Competent Testimony or Other Evidentiary Issues (Mother's and

                           Father's 6 and 7; Mother's 9 and 10).

                      •    111: Issues with the Reunification Plan or Provision of its Services (Mother's 3,4

                           and 11; Father's 3,4,9 and 10).

                      •    IV: Failure to Apply the Applicable Law (Mother's and Father's 2).

                      •   V: Failure to Stay Termination Pending Dependency Appeals (Mother's and

                           Father's 8).

                                                                     DISCUSSION

                          Our Supreme Court has set forth the appellate standard of review in termination

                  of parental rights cases as follows:

                          The standard of review in termination of parental rights cases requires
                          appellate courts "to accept the findings of fact and credibility determinations of
                          the trial court   if they are supported by the record." In re Adoption of S.P., 47
                          A.3d 817, 826 (Pa. 2012). "If the factual findings are supported, appellate
                          courts review to determine if the trial court made an error of law or abused its
                          discretion." Id. "A decision may be reversed for an abuse of discretion only
                          upon demonstration of manifest unreasonableness, partiality, prejudice, bias, or
                          ill-will." Id. The trial court's decision, however, should not be reversed merely
                          because the record would support a different result. Id. at 827. We have
                          previously emphasized our deference to trial courts that often have first-hand
    53flD                 observations of the parties spanning multiple hearings.
  JUDICIAL
  DISTRICT
                                                    · {, . .. I.'·"°'.': ;-\.L

l\WR��CE COUNTY
  PE:NNSVLVANIA

                                                                                 7
                         In re T.S.M., 71 A.3d 251, 267 (Pa. 2013),

                         Appellate courts review goal change orders in an identical matter by also

                   employing an abuse of discretion standard. In re R.M.G., 997 A.2d 339, 345 (Pa.

                   Super. 2010).

                            I. Failure to Have Children Appear in Court or Take Their Testimony

                         In each of their respective concise statements at Nos. 1 and 5, both Mother and

                   Father contend that CYS failed to make Children available to this Court as required by

                  the Child Protective Services Laws and thatthis Court erred by failing to take

                  testimony from both Children regarding their indiviqual wishes for reunification. With

                   respect to.the Child Protective Services Laws (CPSL) that Mother and Father both

                  cite, Mother and Father are correct that there is a body of law known in this

                  Commonwealth under that name. 23 Pa. C.S. §§6301-6386. However, these statutes

                  · are not generally concerned with dependency and termination cases but rather have      a
                  purpose described by the Supreme Court as follows:

                         The legislature sought to encourage greater reporting of suspected child abuse
                         in order to prevent further abuse and to provide rehabilitative services for
                         abused children and their families. The [CPSLJ also establishes a statewide

                         central registry for the maintenance of indicated and founded reports of child
                         abuse. as identifying perpetrators ofabuse serves to further protect children.
                         Recognizing that identifying someone as a child abuser can profoundly impact
                         that person's reputation, the release of such information is advocated only in
                         certain limited venues. [Reports] of indicated and founded abuse identifying the
                         perpetrator can be released to law enforcement, social work agencies,
                         employers in child care services and other related venues.
     53RD
   JUDICIAL
   DISTRICT



LAWRENCE COUNTY
  PENNSYLVA.NIA

                                                               8
                        G.V. v. Department of Public Welfare, 91 A.3d 667, 670-71 (Pa. 2014) (quoting

                        P.R. v. Department of Public Welfare, 801 A.2d 478, 483 (Pa. 2002)).

                        Indeed, the statute itself uses nearly identical language in expressing its

                  purpose to "encourage more complete reporting of suspected child abuse" and to

                  enhance the capability of each county to investigate and prosecute suspected abusers

                  while protecting and rehabilitating affected children. 23 Pa. C.S. §6302(b). While

                  there are some intersections between the CPSL and dependency/termination issues,

                  those connections are irrelevant to the case at bar. See, e.g. 23 Pa. C.S. §§6339,

                  6341 (d), 6375(k). Moreover, the only section directly dealing with evidentiary issues,

                  23 Pa. C.S. §6381, has clear language that does not specify any requirement that

                  children must be made available to the Court by a child services agency, and we will

                  not read such a provision into the law at this time. See 1 Pa. C.S. §1921 (b). In short,

                  there is simply no applicable mandate in the CPSL regarding making children

                  available to the court to which CYS failed to adhere at the termination/dependency

                  proceedings.

                         Because this case is a blend of dependency and termination issues, it is

                  appropriate to evaluate the rules each of these types of proceedings has regarding the

                  presence and testimony of the children involved. For dependency proceedings, the

                  starting point is Pa. R.J.C.P. 1128(A), which states that generally "all parties shall be

                  present at any proceeding" unless certain exceptions apply. Among those exceptions

                  is that "the court may proceed in the absence of a party upon good cause shown

                  except that in no case shall a hearing occur in the absence of a child's attorney. lf a
    .SJRD
   JUDICIAL       child has a guardian ad.litem and J�g�l counsel, both attorneys shall be present." Pa.
   DISTRICT                            • i. �·-- .; : i __ �.                                  R.J.C.P. 1128(8)(1 ). After first reiterating that a proceeding is never to move forward

                                 "in the absence of the child's attorney," the comment to the rule further explains that

                                 while "a child should appear in court" unless good cause is shown, it is up to the

                                 court's discretion whether to proceed "if the court finds that a party has received

                                 proper notice of the hearing and has willfully failed to appear." Pa. R.J.C.P. 1128 cmt.

                                 In short, Pa. R.J.C.P. 1128 imposes a general requirement that all parties to a

                                dependency case should be present for all proceedings but also permits absences for

                                good cause that are left to the court's discretion.

                                       Also pertinent to dependency hearings are several provisions of the Juvenile

                                Act 42 Pa. C.S. §6351 (e)(1) (emphasis added) states that:

                                               In any permanency hearing held with respect to the child, the court shall
                                              consult with the child regarding the child's permanency plan, including
                                              the child's desired permanency goal, in a manner appropriate to the
                                              child's age and maturity. If the court does not consult personally with the
                                              child, the court shall ensure that the views of the child regarding the
                                              permanency plan have been ascertained to the fullest extent possible
                                              and communicated to the court by the guardian ad /item ...
                                The court is also required to consult with the affected child as to his/her desired

                                permanency goal in the very narrow circumstance that the court orders the Child to be

                                placed into another planned permanent living arrangement. 42 Pa. C.S,

                                §6351 (f.1)(5)(iv). Lastly, the Juvenile Act provides that "[upon] the application of [any

                                party to dependency proceedings], the court, master, or the clerk of court shall issue,

                                or the court or master may on its own motion issue, subpoenas requiring the

                                attendance and testimony of witnesses ... " 42 Pa. C.S. §6333(a).
              531S!tJ
         JUDICIAL
          DISTRICT




   IWRENc;E COUNTY
    PENNSYLVANIA
                                                                       l: 1+7
                                                                                10
                                                          ; : �
                                                      •   j·




                                                             '
�-- ·, ······--�·-.---""*''"'
                            In answering the question of whether children shall testify at involuntary

                   termination proceedings, the Superior Court has held that "there is no statutory

                   requirement nor is there any Pennsylvania appellate decision which permits or

                   requires the testimony or preference by the child to be placed on the record as an

                   integral part of a termination proceeding." In re B.L.L., 787 A2d 1007, 1014 (Pa.

                   Super. 2001) (emphasis added). Indeed, the Superior Court had already reached an

                   identical result five years earlier, noting the lack of a "judicial decision, statute or

                   constitutional provision which would entitle a natural parent to force an abused child to

                   testify in an involuntary termination proceeding. We decline to create any such

                   requirement." In re Child' M., 681 A2d 793, 798.(Pa. Super. 1996). Rather, at

                   contested termination proceedings, the child has an attorney to represent his/her legal

                   interests and a guardian ad !item to advocate for his/her best interests.2 In re L.8.M.,

                   161 A.3d 172, 175 (Pa. 2017); In re T.S., 192 A.3d 1080 (Pa. 2018); 23 Pa. C.S.

                   §2313(a).    3   It is the job of these professionals; not the child, to convey the child's

                   preferences to the court with respect to the potential terminations.

                            Turning to the case at bar, it is first clear that any reliance Mother and Father

                   place on the CPSL are misplaced, for those statutes are largely distinct and absent



                   2
                    "'Legal interests' denotes that an attorney is to express the child's wishes to the court regardless of
                   whether the attorney agrees with the child's recommendation. 'Best interests' denotes that a guardian
                   ad litem is to express what the guardian ad litem believes is best for the child's care, protection, safety,
                   and wholesome physical and mental development regardless of whether the child agrees." Pa. R.J.C.P.
                   1154 cmt.

                   3 The "continuing viability" of the hardline rule set forth in B.L. L. prohibiting the use of a child's testimony
                   at termination of parental rights hearings was recently called into question by Justice Wecht ofthe
                   Pennsylvania Supreme Court, who argued that.B.t.L should be reevaluated "in light of L.B.M. and T.S."
     53RD
                   and in consideration of the value such testimony could have in clarifying any conflicts that may arise
   JUDICIAL
   DISTRICT
                   between the child's best and legal interests'.: lh'terest of J.C.F., 199 A.3d 859 (Pa. 2018) (Wecht, J.,
                   dissenting) .

.AWRE:NCE COUNTY
  PE:NNSYLVANIA
                                                                           11

            ___________________________                                                            ..                     ..   ,,,_,   ,,_,.   _
                    from the realm ofdependency/termination proceedings. Next, although Pa. R.J.C.P.

                     1128 states a clear preference that a child be present at dependency proceedings, the

                    rule also grants a court discretion to choose to conduct hearings in the child's absence

                    if good cause is shown so long as the child's attorney is present. It is precisely this

                    path that the Court took during the hearings underlying the instant appeal. Noting that

                    K.M.R. did in fact appear at the August 8 and 9, 2017 hearings, this Court was

                    otherwise satisfied that good cause existed to permit Children's absences at the

                    remaining proceedings due to the fraught and tempestuous relationships between

                    Children and Parents in addition to the need for Children to maintain attendance at

                    school and extracurricular activities. However, Children's guardian ad litem and

                    attorney were both present for and fully participated in all proceedings while

                    advocating for Children's best and legal interests, respectively. Thus, at all times, the

                    Court conducted the proceedings in compliance with the requirements of 42 Pa. C.S.

                    §6351 (e)(1) and 23 Pa. C.S. §2313(a). Lastly, Mother and Father failed to exercise

                    their statutory right under the Juvenile Act to have subpoenas issued that would have

                    compelled K.M.R. and J.L.A.'s presence at the hearings,

                           In short, Mother's and Father's arguments that either one or both of Children

                    was withheld from the Court and barred from testifying, in violation of the CPSL and

                    "without justification," are legally unsupported. For the foregoing reasons, these

                    matters should not be considered on appeal.

                                II. Lack of Competent Testimony and Other Evidentiary Issues

                          In their concise statements, Mother and Father each raise several issues with
     53RO
   JUDICIAL         respect to the testimony elicited and evidence adduced at the proceedings. Both
   DISTRJCT
                                             ·r    �.       ;,-··· ,,   •   ,.
                                             I
                                              .    •
                                                            '
                                                        ·-· ,,_ ..



O..W.RENCE COUNTY
.PENNSYLVANIA




                                         !   _,        ;    ,•;
                                        ,:        ...
                             Parents, at Nos. 6 and 7, contend that CVS supplied neither "any competent

                             testimony" about the impact of termination on Children's best interests nor the bonds,

                             or lack thereof, among Children, their foster family, and Parents. Mother alone raises

                             additional concerns at Nos. 9 and 1 O that there was insufficient evidence presented as

                             to her incapacity to parent and that this Court misconstrued the testimony of her

                             expert witness, Dr. Fred Gallo.

                                    In termination of parental rights cases, the prevailing evldentiary standard is

                             clear and convincing evidence. It is the burden of the party seeking termination to first

                             proffer clear and convincing evidence that the parent's conduct satisfies one of the

                             statutory grounds found at 23 Pa. C.S. §2511(a), and then to demonstrate that

                             termination would benefit the needs and welfare of the child under a best interests

                             standard pursuant to 23 Pa. C.S. §2511(b). In re D.L.B., 166 A.3d 322, 326 (Pa.

                             Super. 2017) (internal citations omitted). The trial court acts as the factfinder in

                             termination cases, meaning that it is "charqed with the responsibilities of evaluating

                             credibility of the witnesses and resolving any conflicts· in the testimony ... [in] carrying

                             out these responsibilities, the trial court is free to believe all, part, or none of the

                             evidence." In re Adoption of R.J.S., 901 A.2d 502, 506 (Pa. Super. 2006).

                                    Over the course of the proceedings, CYS presented Mr. Brian Dick, Ms. Tanya

                             Stahlman, and Ms. Amber Pieri. .All testified as fact witnesses, While Mr. Dick was

                             additionally certified as an expert in the areas of counseling and parental capacity

                             assessments. As recounted in the _January 16, 2019 Opinion. each of these

                             professionals credibly testified to the troubling emotional relationship between Mother
    S3RD
  JUDICIAL                   and Children. Ms . .Stahlman and Mr. Dick also commented on Mother's lack of
  OiSTRICT
                                                                .. l: . ...                ! �   .   .        �      •
                                                                                                                           • J
                                                                •         • ,�   • -   •     • ••• l     .,_,_ • l   '    .......�




\VRl!:NCE COUNTY
PENNSYLVANIA
                                                    2ff1f'
                                                         ....       I.I
                                                                            ;;;7
                                                                            �11�•·1
                                                                                    _,;:·"...)       p·;
                                                                                                     , ii                ·1.·· l,7 .
                                                                                                                                 �
                                                                                                                                     13
                                                    ,.
__________         ..:..._                                                                                                                ··-----···----··-··--··--------·----··-   ..
                 empathy toward the traumatic experiences Children endured at her home and

                 Mother's seeming inability to emotionally attune to Children despite months of

                 counseling sessions. Ms. Pieri testified to documented instances of K.M.R. 's self-

                 destructive behavior, such as pinching and attempted suffocation, following some

                 extended interactions with Mother. All three witnesses further spoke to the lack of any

                 positive feelings or genuine bonds worth saving between Parents and Children.

                 Additionally, Ms. Pieri noted how Children have matured emotionally, physically,

                 academically, and spiritually since moving in with their foster family in December

                 2013.

                         In response to CYS, Mother and Father each testified on their own behalf at the

                 hearings. Mother additionally offered the testimony of Dr. Fred Gallo, a psychologist

                 from Sharon, Pa., to speak to her parental capacity, whom this Court certified as an

                 expert in psychology. However, unlike Mr. Dick, Ms. Stahlman, or Ms. Pieri, Dr. Gallo

                 failed to observe Mother interact with Children during any of their sessions together,

                 and consequently this Court accorded less weight to his conclusions on her parental

                 abilities than those who observed Mother and Children together firsthand. During

                 Mother's testimony, CYS also offered into evidence on cross-examination. which this

                 Court admitted without objection, a "notice/demand'' letter Mother wrote to CYS in

                 June 2017 demanding the return of her "property," i.e. Children. This Court

                 considered the letter and weighed it in conjunction with the voluminous testimony from

                 Mr. Dick, Ms. Stahlman. and Ms. Pieri as to Mother's extreme and sustained

                 difficulties in emotionally relating to Children. For his part, Father's own testimony
    53RD
  JUDICIAL       underscored his struggles with substance abuse, domestic violence, and the criminal
  DISTRICT
                                         • :,


                                           .;
                                                '!"'..
                                                ,
                                                         .••


                                                    -� •·-·    .   ..   .•

                                                                        .
                                                                               ,   .   ,- r ,
                                                                                        � .-,   ..   \_
                                                                                                                   .




AWRENCE COUNTY
 PENNSYLVANIA
                                                                             ·-�
                                                                             l • ,
                                                                                       J -� Jf
                                                                                       I· t,.             7
                                                                                                              14
                     justice system, all of which influenced this Court's conclusions as to his present and

                      prospective inability to take Children into his care.

                             In sum, this Court remains resolutely convinced that CYS met its burden of

                      presenting clear and convincing evidence $howing the existence of the statutory

                      grounds for termination under 23 Pa. C.S. §251 t'(a) through a combination of their fact

                      and expert witnesses, admitted exhibits. and cross-examination of Mother and Father.

                      Moreover, this Court remains satisfied that CYS presented sufficient evidence relevant

                      to the considerations of 23 Pa. C.S. §2511 (b), such as Ms. Pieri's observations of

                      Children's lives. with their foster family and multiple witnesses' retelling of Children's

                      toxic bonds with Parents, in demonstrating that termination would serve Children's

                      best interests. Next, we turn to Mother's contention with respect to Dr. Gallo's

                      testimony. Although this Court gave fair consideration to the psychological testing Dr.

                      Gallo performed on Mother, we simply could not accord much weight                               to his
                      conclusions about her parenting abilities as they were unsupported by any personal

                      observations, the lack of which stands in stark contrast to the three professionals who

                      testified for CVS on this same point. Succinctly put, in reaching our decision, this

                      Court allowed all parties to present their cases-in-chief and, upon exercising our

                      discretion to examine and weigh the evidence supplied, concluded that CYS cleared

                      its evidentiary hurdles. Therefore, these matters should not be considered on appeal.

                                     Ill. Issues with Reunification and the Family Service Plan

                             In their concise statements at Nos. 3 and 4, Mother and Father both contend

                      that CYS failed to provide any type of reunification counseling or generate a service
           53RD
          JUDICIAL    plan for reunification, and that CYS failed to provide any visitation between Parents
          DISTRICT
                                                        •         .             .   .          . .
                                                                      : •. ':
                                                                                    ..   ,,,   . ·-   �   '
                                                                                                               l
                                                                                                              .....

 . W�ENCE couxr v
  PENNSYLVANIA




                                             t   '    .. � ,, t
                                                     1:. "
__   ,,
                     '-----------------------·---··---·-·---------�·-
                   and Children. Additionally, Father argues at Nos, 9 and 10 that CYS failed to refer

                   him for a parental capacity assessment and that he could not have completed his

                   family service plan due to a lack of services available in Lawrence County.

                          Whenever a dependent child is taken into foster care, the default goal is

                   eventual reunification of the family. Congress mandated this policy in the federal

                   Adoption and Safe Family Act of 1997 (ASFA). 42 U.S.C. §§671:-679. Specifically,

                   federal law requires that states shall make "reasonable efforts ... to preserve and

                   reunify families." 42 U.S.C. §671(a). In Pennsylvania, "the law prioritizes reunification

                   initially" and to this end, child service agencies "must, of course, put forth a good faith

                   effort in making [rehabilitative services necessary for the performance of parental

                   duties and responsibilities] available to the parent." In Interest of C.K., 165 A.3d 935,

                   943-44 (Pa. Super. 2017) (quoting In re J.J., 515 A.2d 883, 890 (Pa. 1986)). Child

                   service agencies typically fulfill this requirement through the implementation of family

                   service plans, which must be prepared for "all families receiving services." Burns v.

                   Department of Human Services, 190 A.3d 758, 763 n.8 (Pa. Cmwlth. 2018); 55 Pa.

                   Code §3130.61; 55 Pa. Code §3130.67. The child services agency has a clear duty to

                   "make reasonable efforts to finalize the permanency plan [that] is independent of the

                   parents' duty to accept such efforts." C.K., supra, at 943.

                          However, while an agency is expected under the law to make reasonable

                   efforts to promote reunification, this duty is not unlimited in time or scope. "If

                   reunification is not viable 'after reasonable efforts have been made to reestablish the

                   biological relationship,' child welfare agencies must work 'toward termination of
     53RD
   JUDICIAL        parental rights, placing the child with adoptive parents,' ideally within 18 months." Id.
   DISTRICT                                                               .       ,··,,   ....
                                                  ·-   ;   �   ,.-   .,       <            •     '   -. ,_




AWRENCE ·COUNT.V
 PE:NNSYLVANIA                                                                                   j:4
                                                                                                 •  !
                                                                                                      7
                                                                                                             16
                                         \. '..   ..:._
                                       ·� .




                     at 944 (quoting B.L.L., supra, at 1016). The Superior Court has also stated that "We

                     cannot require CYS to extend services beyond what our legislature had deemed a

                     reasonable time after state intervention ... [the] state's interest in preserving family unity

                     must be weighed along with the state's interest in protecting children." In re J.T., 817

                     A.2d 505, 509 (Pa. Super. 2003) (citing In re Adoption of A.N.D., 520 A.2d 31 (Pa.

                     Super. 1986)). Simply put, the agency "is not expected to do the impossible and is not

                     a 'guarantor of the success of the efforts to help parents assume their parental

                     duties."' C.K., supra, at 942 (quoting In re A.LO., 797 A.2d 326, 340 (Pa. Super.

                     2002)).

                            Part of those reasonable efforts toward reunification include the child services

                     agency facilitating visitation between children and their parents, although the Juvenile

                    Act itself does not specify the necessary frequency of-those visits. In re C.J., 729 A.2d

                    89, 93 (Pa. Super. 1999) (citing In the Interest of M.B., 674 A.2d 702, 706 n,3 (Pa.

                    Super. 1996)). Administrative regulations provide thatthe child services agency must

                    provide visitation opportunities at least once every two weeks unless certain

                    exceptions apply, such as visitation running contrary to the child's best interest or

                    limitation by court order. 55 Pa. Code §3130.68(a)(3). Courts are generally cautioned

                    against restricting visitation when the goal of the family service plan remains

                    reunification unless a grave threat exists to the child's welfare. C.J., supra, at 95.

                           From the foregoing, the law may be summarized as follows. It is clearthat

                    once a child is adjudicated dependent and taken in CYS care, the agency is required

                    to compile a family service plan that has at its outset a goal of eventual reunification of
     5JRD
  JUDICIAL
  OJSTRJCT
                    the child and parents! a,n� _then must make reasonable efforts at providing services to


•WR la:NCE COUNTY
PENNSVLVAN ..A

                                        1,·;                      17
                                       ;} ;




      ·--------------------------------------------···· · ·-·-· · --··-··- · ······ ·
                                                                                     .-,_
                                                                                    ..




                  the family to achieve those ends, including visitation. In turn, the parent has a

                  corresponding duty to make reasonable efforts to take advantage of these services

                  and cooperate with CYS to effectuate eventual reunification. This arrangement is

                  reviewed every six months at the permanency review hearings, and if insufficient

                  progress on the reunification front has been made, the child services agency may then

                  move toward termination of the parent's rights.4

                          Despite the clear mandate favoring reunification imposed on CYS and other

                  child services agencies, an important question arises concerning the appropriate

                  sanction for agencies seeking termination of parental rights that nonetheless failed to

                  provide reasonable efforts toward reunification. In In re D.C.D., 105 A.3d 662, 671-72

                  (Pa. 2014), the Pennsylvania Supreme Courtconcluded that "neither [23 Pa. C.S.

                  §2511 (a) or (b)] requires a court to consider reasonable efforts provided to a parent

                  prior to termination of parental rights. Nevertheless, this Court has observed that the

                  provision or absence of reasonable efforts may be relevant to a court's consideration

                  of both the grounds for termination and the best interests of the child." (citing In re

                  Adoption of S.E.G., 901 A.2d 1017, 1029 (Pa. 2006)). Rather than denying an

                  otherwise meritorious termination petition to punish an agency for failing to expend

                  reasonable efforts on reunification services, the high court directed that the

                  appropriate remedy was for the trial court "to conclude on the record that the agency

                  has failed to make reasonable efforts, which imposes a financial penalty on the

                  agency of thousands if not tens of thousands of dollars under [ASFA]." Id. at 675.


    53RD
   JUDICIAL
   DISTRICT
                                                           .   -
                  • Permanency review hearings at six-month intervals are required by statute. 42 Pa. C.S. §6351 (e)(3).
AW.RENCE COUNTY
 PENNSYLVANIA

                                                                     18
                             In short. the trial court must only determine whether the party seeking

                     termination has satisfied the statutory grounds at 23 Pa. C.S. §2511; reunification

                     services, or the lack thereof, may be. relevant, but cannot be a basis for denying an

                     otherwise worthy and proven termination petition.

                             The basic facts of this case indicate that CVS developed             a family service plan
                     (FSP) by April 2014, within six months. of Children corning info care; and thatthe

                     FSP's ultimate goal was reunification With Parents ("return to parent or guardian'').

                     See, e.g., Permanency Review Orders dated 9/16/15, 3/11/16;9/2/16, 3/22/17,

                     9/17/18. The FSP, which applied to both parents, was comprehensive and contained

                     steps individually tailored to Mother's and Father's respective circumstances.

                     Mother's FSP included requirements that she, inter alia, maintain a clean home,

                     undergo mental health and psychological assessments, complete domestic violence

                     counseling, complete a parental capacity assessment, and undergo a drug and

                     alcohol evaluation. Father's FSP included similar steps and also required that he

                     complete. anger management and a barterer's support group.

                             It is plainly evident that CYS provided reasonable efforts toward Mother

                     because she made substantial progress with completing all points of her plan.5

                     Mother was able to achieve nearly all goals of her FSP, as she successfully obtained

                     mental health and psychological evaluations. attended a domestic violence support

                     group, cleaned up her home, and attended parenting classes. The only remaining

                     factor on her FSP was completing a second parenting capacity assessment, and the


       53RD          5
     JUDICIAL
                      for example, CYS referred Mother to Mr. Brian Dick, Who performed a parental capacity assessment in
     DISTRICT        December 2014, Although Mr. Dick did not give Mother a favorable rating in this first assessment, CYS
                     decided to refer Mother forasecond assessment with Mr. Dick in August 2016 to examine whether she
                     had made any progress in·the interim; Second referrals, as Mr. Dick testified, are extraordinarily rare.
    /RE:NCE CQUNTV
    ENNSVLVANJA

                                                                        19
                                          \.•\   ·.:, :
                                                                                            -----------------····-····
     · ···· ·-·---�----�---------
                                                                                                                                ..   -·----··
-
                  record demonstrates that Mother failed to follow up on this despite repeated prompting

                  from CYS and Mr. Brian Dick in late 2016. CYS also facilitated reunification

                  counseling between Mother and Children from 2014 to 2017 through providers Tressa

                  French and Tanya Stahlman. During Ms. Stahlman's work with Mother and Children,

                  she refocused the sessions from reunification to resolution in order to address some

                  serious and outstanding issues between Mother and Children, particularly K.M.R. In

                  any event. at no time in this case did CYS fail to provide services for Mother or

                  opportunities for her to complete the FSP.

                         Children maintained regular, biweekly social visitation with Mother in the time

                  between January 2014 and November 2014, at which point CYS stopped scheduling

                  Visits at Children's behest. Ms. Pieri, Children's CYS caseworker, noted that their

                  refusal to attend stemmed from Mother's alleged misbehavior during some visits, such

                  as pinching K.M.R. and asking her to lie to CYS, which caused so much stress for

                  K.M.R. that she resorted to self-destructive and self-harming behavior. Recognizing

                  these dangers to Children's well-being, the Court issued an order on January 6, 2015

                  limiting visitation with Mother pending the discretion of a counselor who would

                  determine if and when visitation would resume, which was continually readopted by

                  subsequent permanency review orders. See, e.g., Permanency Review Orders,

                  9/15/15 and 9/17/18.

                        Father was also subject to the FSP, although his ability to comply was

                  somewhat hamstrung by his enrollment in the Teen Challenges Program and repeated

                  incarcerations. Indeed, when he was out of jail, Father was able to enjoy both social
    53RO
  JUDICIAL
  DISTRICT                                                       . i
                                                                 -,   :
                                               ) "+--   >   ••            ...




AWRENCE COUN.TY
 PENNSYLVANIA

                                                                                20
                visitation with Children and later counseling sessions with K.M.R.6 It is also apparent

                that when he was not imprisoned, Father was in close contact with CYS, specifically

                Children's caseworker Ms. Amber Pieri. By these indications, CYS seemed generally

                willing to work with Father on his FSP compliance, and moreover there is nothing in

                the record to suggest thatCYS deliberately withheld Father from a parental capacity

                examination. Rather, given Father's intermittent availability and documented lack of a

                permanent residence, it is likely thatthe time was not yet ripe for a parental capacity

                assessment, a process which requires that the evaluator visit the home and observe

                how the. parent and child interact intheir natural setting. Further, setting aside

                concerns that Father failed to raise any issues at the hearings with respect to the

                availability of a batterer's support group in Lawrence County, the FSP did not mandate

                that he attend the support group with any specific provider." Indeed, even acceptinq

                Father's premise as true (i.e. the dubious claim that no batterer's support groups of

                any kind are available in Lawrence County), a thorough search by this Court

                uncovered no legal requirement that CYS had to ensure Father's ability to complete

                the FSP entirely within his county of residence.

                          In sum, Mother's and Father's contentions that CYS failed to provide a family

                service plan and failed to provide reasonable efforts toward reunification are clearly


                6
                  Father's visitation rights were also specifically addressed by a September 2015 Order of Court
                following his release from the Teen Challenges Program. The record indicates that Father enjoyed
                social visitation with Children approximately once every two weeks between September 2015 and
                February 2016.
                7
                  Pa. RAP. 302(a) states that "issues not raised in the lower court are waived and cannot be raised for
                the first time on appeal." See a/so.Jones v. Ott; 191 A:3d 782 {Pa. 2018). During the numerous
   53RO
                termination hearings, Father never placed on the record any issue with respect to CYS' purported failure
 JUDICIAL
 DI.STRICT
                to ensure that he could attend a batterers support group in Lawrence County. Nonetheless, this Court
                addresses this contention with th� caveafth_at\we only do so in the interest of a full and fair exploration of
                the issues before the Superior Court.           ·-           ·
WRENCE COUNTY
PENNSYLVANIA

                                                                      21
                                         i � •..•-   t . :.

   ·--�-------------------------------·-·
                      indefensible when considered next to the facts of this case. CVS developed FSPs for

                      both Parents and then expended considerable resources to help Parents realize the

                      overarching goal of reunification with Children. To the extent that Mother and Father

                      assert that their right to visitation with Children was improperly curtailed, it is

                      noteworthy that the question of visitation frequency was addressed through two orders

                      of court that instituted specific limitations in response to seriously concerning

                      misbehavior from each parent. Likewise, Father's additional arguments are betrayed

                      by his inability to maintain a residence suitable for a parental capacity evaluation and

                      the absence of any legal standard requiring the provision ofall reunification services in

                      the parent's home county.

                              Moreover, even if it is determined that CYS failed to provide reasonable efforts

                      toward achieving reunification, Mother's and Father's arguments necessarily fail. As

                      setforth by the D.C.D. Court, the appropriate sanction is a notation on the case record

                  which would then cost CVS thousands of dollars in federal funding. Besides the fact

                  that this Court made no such finding on the record, CVS met its statutory burden for

                  proving termination under 23 Pa. C.S. §2511.8 Therefore, regardless of the

                  reasonableness of CVS' reunification efforts, termination was proper in this case and

                 these errors should not be considered                                           on .appeal.
                                                          IV. Failure to Apply the Law to the Facts of the Case

                              Mother and Father each contend at No. 2 of their concise statements that this

                 Court failed to apply the law to the facts of the case and return Children to Parents,


    53RO
  JUDICIAL
  DISTRICT
                                                                                    ; . -. :_
                 8·
                      See IV. Failure to Ai,.plv the Law to the Facts of the Case, infra.
                                          '"1' ··· I'l, ·,..''. -I.l...' :.•,r
                                                                         ,...,., ' • (, (";·'.
LWRENCE COUNYY
 PENNSYLVANIA
                                             � '-'
                                                                  •   �   .l   i 1··
                                                                                   .•     l...   u
                                            � t ;

                                                    -.J   J   '
                                                                                                     22

                                                                                                               ··--··-·--------..--·-
                   with Mother individually complaining that she was entitled to regain custody of

                   Children because she had completed her FSP,

                          The law that trial courts must apply to termination petitions is Well settled and

                   ironclad. Courts must always be mindful that parents have a constitutionally

                   guaranteed right to the. control, care and custody of their children, which is abrogated

                   and converted into the child's right to proper care only upon the breach of their

                   parental duties. In re AS., 11 A.3d 473, 478 (Pa. Super. 2010). In Pennsylvania,

                   courts safeguard these rights and balance the competing interests by adhering to the

                   bifurcated analysis mirroring the structure of 23 Pa. C.S. §2511:

                          Initially, the focus is on the conduct of the parent. The party seeking
                          termination must prove by clear and convincing evidence that the parent's
                          conduct satisfies the statutory grounds delineated in Section 2511 (a). Only if
                          the court determines that the parent's conduct warrants termination of his or
                          her parental rights does the court engage in the second part of the analysis
                          pursuant to Section 2511 (b): determination of the needs and welfare of the
                          child under the standard ofthe best interests of the child.



                          In re D.L.B., 166 A.3d 322, 326 (Pa. Super. 2017) (citing In re L.M .. 923 A.2d

                   505, 511 (Pa. Super. 2007)). Clear and convincing evidence is defined by the

                   Superior Court as "evidence as that which is so 'clear, direct, weighty and convincing

                   as to enable the trier of fact to come to a clear conviction, without hesitance, of the

                   truth of the precise facts in issue." 1.Q.. (citing In re C.S., 761 A2d 1197, 1201 (Pa,

                   Super. 2000) (en bane)).

                          For purposes of this appeal, CYS filed the termination petitions asserting that
    53RO
  JUDICIAL
  DISTRICT         grounds for termination existed asto.both
                                                   ..   .,,, .  ,.. other and Father at 23 Pa. C.S.
                                                               ,.M  ..   ·. ,




,WRENCE COUNTY
 PENNSYLVANIA

                                          -   ...,._,   .....                   23

                 -----------------···----··--···-·-· · ····-····-··                  .
                §2511 (a)(2) and (a)(B), and that Children's needs and welfare would be best served

                by termination pursuant to Section 2511(b);9 In the January 16, 2019 Opinion, this

                Court recounted at length the precedents which guided our evaluations of grounds for

                termination at 23 Pa. C.S. §2511 (a)(2).10 Pertinent to any consideration of termination

                under Section 2511 (a)(2) is that "parental incapacity that cannot be remedied [is] not

                limited to affirmative misconduct; to the contrary, those grounds may include acts of

                refusal as well as incapacity to perform parental duties." Matter of Adoption of M.A.B.,

                166 A.3d 434, 444 (Pa. Super. 2017) (internal citations omitted) (emphasis added).


                9 23 Pa. C.S. §2511; Grounds for involuntary termination

                         (a} General rule. - The rights ofaparent in regard to a child may be terminated after a petition
                         filed on any of the following grounds:


                         (2) The repeated and continued incapacity, abuse, neglect or refusal ofthe parent has caused
                         the child to be without essential parental care; control or subsistence necessary for his physical
                         or mental weil-being and the conditions and causes of the incapacity, abuse, neglect or refusal
                         cannotor will not be remedied by the parent
                         ***
                         (8) The child has been removed from the care ofthe parent by the court or under a voluntary
                         agreement with an agency, 12 months or more have elapsed from the date of removal or
                         placement, the conditions which led to the removal or placement or the child continue to exist

                         and termination of parental rights would serve the best needs and welfare of the child,


                         (b) Other considerations. - The court in terminating the rights of a parent shall give primary
                         consideratlcn to the developmental, physical and emotional needs and welfare of the child. The
                         rights of a parent shall not be terminated solely on the basis of environmental factors such as
                         inadequate housing, furnishings, income, clothing and medical care if found to be beyond the
                         control of the parent, With respect to any petition filed pursuant to subsection (a)(1 ), (6) or (8),
                         the court shall not consider any efforts by the parent to remedy the conditions described therein
                         which are first initiated subsequent to the giving of notice of the filing of the petition.
   53RD
 JUDICIAL       10
                   See, e.g., In re N.A.M., 33 A.3d 95_,.1pO.(f;la.,-Super, 2Pl1}; In re Interest of Lilley, 719 A2d .327, 330
 DISTRICT
                (Pa. Super. 1998); In re Geiger. 331 A.2ci':172                                    (Pa:
                                                                        :1975);�-in re E.AP., 944 A.2d 79, 82 (Pa. Super.
                2008).
WRENCE COUNTY
PENNSYLVANIA


                                                       !/ .
                                                                                                          24
                                                     . -..;.·_ .. 1   i     ..    :        "



                                                         �--·.            .,. r       .'       -
                  For Section 2511 (a)(8), this Court extensively applied the tripartite test set forth by !D.

                  re M.E.P., 825 A.2d 1266, 1276 (Pa. Super. 2003).11 Lastly, for the Section 2511(b)

                  branch of the analysis, this Court relied on M.A.B., supra, at 448 and T.S.M., supra, at

                  269 which require that trial courts consider the bonds that exist between a parent and

                  child, as well as myriad other factors, such as love, comfort, safety, and relationships

                  with the fosterfarruly. See also In re Adoption ofC.D.R., 111 A.3d 1212 (Pa. Super.

                  2.015); A.S., supra, at 483. In short, the law that Pennsylvania courts must

                  unwaveringly apply when evaluating termination petitions is 23 Pa. C.S. §2511, the

                  subsections. of which in turn necessitate the bifurcated analysis as further interpreted

                  and expanded through case law.

                          In the case sub judice, CYS had the burden of proving by clear and convincing

                  evidence that grounds for terminating Mother's and Father's parental rights existed

                  under 23 Pa. C.S. §2511(a)(2) and (a)(8). Regarding Mother (and disregarding her

                  assertion that she completed every item on the FSP; see llL supra), this Court was

                  satisfied that CVS provided clear and convincing evidence that Mother exhibited ah

                  irremediable emotional incapacity under Section 2511 (a)(2), i.e. that Mother could not

                  provide essential care and control of Children due to her inability to have any

                  semblance of an emotional relationship with them. However, this Court was not

                  persuaded that grounds for termination existed as to Motherunder Section 2511 (�)(8),

                  and thus denied that ground. Likewise, applying the test set forth by Section 2511 (b),




                  11
                     In reAdoption of M.E.P., E325 A.2d 1266, 1276(Pa. Super; 2003) stated as follows with respect to
    53RC
  JUDiCIAL
                  Section 2511 (a)(B): "[The] following factors must be demonstrated: (1) the child has been removed from
  DISTRICT        parental care for 12 months or moi'�-fro.m· the date 9f,removal; (2) the conditions which led to the
                  removal or placement of the child contlnue' to exisl;'"and (3) termination of parental rights would best
                  serve_the needs and Welfare ofr;tl:A.c�i!_d.".-
                                               (.,,,!._
                                                                   ,.
                                                          ,L:� -,·,� •r:-.'4   I    • -
,WRENCE COUNTY.                                                                i:   i.Il.i
 PENNSVLIIANIA
                 this Court was satisfied that Children's best interests would be served by termination.

                 Regarding Father, this Court. concluded that CYS met its burden for showinq that

                 grounds for terminating his parental rights existed under Section 2511 {a)(2) and (a){8),

                 and that it would again be in Children's best interests under Section 2511 (b) to have

                 his rights terminated. At all times, this Court applied the statutory and case law

                 provisions applicable to the asserted grounds for termination, and made its decisions

                 based on the strength of the evidence presented. Therefore, this matter should not be

                 considered on. appeal.

                                  V. Failure to Stay Final Order Pending Dependency Appeals

                        At No. 8 on their concise statements, Mother and Father each argue that this

                 Court erred by failing to stay issuing its final order on the involuntary terminations

                 While the Dependency Appeals remained pending before the Superior Court.

                        Pennsylvania Rule of Appellate Procedure 1701 governs the effect an appeal

                 has on the trial court below. Pa. R.A.P. 1701 {a) states that unless otherwise

                 prescribed by the rules, "after an appeal is taken or review of a quasijudicial order is

                 sought, the trial court or other government unit may no longer proceed further in the

                 matter." However, Pa. R.A.P. 1701(c) (emphasis added) qualifies this by decreeing

                 that '[wlhere only a particular item, claim or assessment adjudged in the matter is

                 involved in an appeal. .. the appeal .or petition for review proceeding shall operate to

                 prevent the trial court or other government unit from proceeding further with only such

                 item, claim or assessment... '1

                        Additionally, clear precedent from the Pennsylvania Superior Court disfavors
    53RD
  JUDICIAL       staying all proceedings frivo[vj.ngJ:1.d.epen�ent child solely because one issue or order
  DISTRICT                                                    � .• - i .• �'




,WRENCE COUNTY
 PENNSYLVANIA                                ,. -
                                              -, � ;.., :'
                                                         '.
                                       ...
                                                                               26

··· ·-·----------------------------
                  is on appeal. "Depriving a Juvenile Court of jurisdiction merely because a single

                  Order, involving any issue or party; has been appealed ... would also frustrate the

                  statutory authority of the Juvenile Court to exercise continuing_ independent and

                  original authority to adjudicate in the best interests of a dependent child." In re Gdffin,

                  690 A.2d 1192, 1200 (Pa. Super. 1997). Indeed, "[maintaining] the status q1,.10 while

                  awaiting resolution of a parent's appeal could never justify the risk to a child forced   to
                  remain in a possibly safe or unsatisfactory situation." In re R.P., 956 A.2d 449, 455

                  (Pa. Super. 2008).

                         Here, the Dependency Appeals of October 5, 2018, involved separate issues

                  from the termination petitions and motions for goal change. While it is undeniable

                  that, for purposes of judicial economy, this Court scheduled and conducted hearings

                  for both tracks of cases concurrently, ultimately the two sets of cases are concerned

                  wlth different legal issues and outcomes. Therefore, this Court, pursuant to Pa. R.A.P.

                  1701(c)and the aforementioned case law, declined to stay the termination

                  proceedings; accordingly, this matter should not be. considered on appeal.

                         For the foregoing reasons, we respectfully request thatthe Superior Court

                  affirm our January 16, 2019 Order of Court, and dismiss the appeal in this matter:




    53RD
  JUDICIAL                                    I   ,,
                                                                �·. ;
  DISTRICT
                                                       '   ,'           •   I   •




,WAENC�- COUNTY
 Pi.NNSYLVANIA

                                                                                    27
                                                                                                   Circulated 07/24/2019 1047 AM


                                             .-
                                             {
                                             '·...




                       IN THE INTEREST OF:                              IN THE COURT OF COMMON PLEAS

                                                                        LAWRENCE COUNTY, PENNSYLVANIA

                       K.M.R.                                         : N0.940F2013,DP;
                                                                        NO. 20012 of 2017, OC-A

                       J.L.A.




                                                              APPEARANCES

                       For Children and Youth Services:               Carolyn Flannery, .Esq.
                                                                      1001 East Washington Street
                                                                      New Castle, PA 16101

                       For Natural Mother, M.R.:                      Dennis Mccurdy, Esq.
                                                                      539 Main Street
                                                                      Harmony, PA 16037
                                                                                                            ..;.J .
                                                                                                                                                                                                            r
                                                                                                (




                         Children), and Motio.ns for Goal Change from reunification to adoption. For the reasons

                         set forth below, this Court· grants the Petitions for Involuntary Termination of Parental

                         Rights and the Motions for Goal Change.1

                                                                        Procedural Histery
                                                                        I




                                 The lengthy and complicated procedural history and record of this case is virtually

                         inseparable from that of the companion dependency cases, and thus a brief summation·

                         of those earlier proceedings is as follows. Children were first taken into emergency care I

                         by an order of this Court dated N�er 4, 2013. CYS then filed a dependency

                         petition on November 18, 2013, and three days later, this Court adjudicated both

                         Children dependent, pursuant to the Juvenile Act (42 Pa. C.S. §§6301                  et seq.), based on
                         evidence presented that Father had physically assaulted Mother with Children p�ent �;� :;;_��
                                                                                                                          .....           ..          �·�
                         and that Mother's home had deplorable conditions. Accordingly, by dispositional:iirder:� ·                                   i·}�
                                                                                       .
                                                                                                         -                C!>
                                                                                                                                    .
                                                                                                                                        o-- =:
                                                                                                                                            �-�
                         dated January 5, 20141 this Court assigned legal and physical custody of Childre5to                            �             c';;::
                                                                                                                          -......                     t=.i�

                         CYS.�Since the initial dependency finding this Court has conducted permanen�evi� �
                                                                                                               -
                                                                                                       u. � t$ii:c:;':J.:;
                         hearings approximately every six months as required by the Juvenile Act and has
                                                                                                                                        c:..:)   .:
                                                                                                          N· ·  """ii-·.

                         continued to find Children dependent, and their placement in foster care appropriate, as

                         _documented by each permanency review order to date and including the most recent

                         one issued on September 17, 2018.2




                         1.Although the bulk of this opinion and order addresses the Termination Petitions, filed under the Orphans'
                         Court docket numbers (Nos. 20011 and 20012 of 2017, OC·A), for purposes-of judicial economy we
                         include the Motions for Goal Change which were filed under the companion dependency docket numbers
                         (Nos. 94 and 95 of 2013, DP).
       53RO              2
    JUOlCIAI.
                          On October 5, 2018, Mother appealed this permanency review order to the Superior Court. Later, 'on
    DISTRICT             November 1, 2018, Mother moved that adjudication on the Termination Petitions be stayed pending the
                         Superior Court's decision on the dependency appeal, but this Court denied the motion. See Order of
                         Court, December 4, 2018.
LAWRENCE COUNTY
 P'E ...... SVL.VANI.A                                                        2
          '
  ••


                            Following several years of dependency hearings, CVS presented the Motions for

                     Goal Change and Termination Petitions on April 11, 2017, alleging that Mother's and

                     Father's parental rights should be terminated pursuant to 23 Pa. C.S. §2511(a)(2) and

                     (8). This Court conducted the foTiowing hearings, and the fol)owlng witnesses testified,

                     over a sixteen-month period and formed the bulk of the factual record underlying this

                     opinion:

                            1. August 8 and 9, 2017; K.M.R. and therapist Tanya Stahlman;

                            2. September 26, 2017; Ms. Stahlman (continued) and counselor Brian Dick;

                            3. March 28 and 29, 2018; psychofogist Dr. Fred Gaito and CVS caseworker

                            Amber Pieri;

                            4. June 26, 2018; Ms. Pieri (continued) and testimony from Father and Mother;

                            5. August 27, 2018; CVS caseworker Kristen Pauline.

                            Besides the considerable evidence accumulated at .these hearings, aH parties

                     stipulated at the first hearing (August 8, 2017) to incorporate the factual record of the

                     dependency cases into the record of the Termination Petitions and Goal Change
                     Motions. Following the close of evidence on August 27, 2018, this Court permitted a)I

                     parties to file proposed findings of fact and conclusions of law, which were received by
                     October 31, 2018.

                                                        FINDINGS OF FACT

                                                        I. Parties to the Case

                     · 1. K.M.R. is a female child bom November 6, 2001, in Lawrence County,

                           Pennsylvania.
       53Ro
    JUDICIAL
    OISTRICY



t.AWfUt:NCC COUNTY
  PI.NN!IVI..VANIA                                                3
  '   .
                          minimize it, even to the detriment of Children. On the few occasions Mother took

                          action in response to Father's behavior, such as staying In an alternate location

                          for the night, K.M.R. stated that Mother tended to reunite with him soon after. Id.

                          at 9, 13.
                       10. Neither Mother nor Father had a full-time job as of November 2013. A stay-at-
                         · home mom, Mother's primary source of income consisted of monthly disability

                          checks she had been receiving since 2001. Meanwhile, Father was "a completely

                          different person; addicted to heroin, alcohol and pain pills, and mainly focused on

                          where to get and how to pay for his next dose of drugs. N.T., 6/26/18, at 19, 54

                          194, 195.

                       11. Mother declined to enroll K.M. R. in the local public school system, the Laurel

                          School District, and chose instead to homeschool her. Mother intended the same

                          for J .L.A. but could not do so because at the time, J.L.A. had not yet reached the

                          age of eight:years-oid, th� minimum required for schooling in Pennsylvania. Id. at

                          154, 202.

                       12.0n November 2, 2013, under the influence of drugs, Father beat, punched'and

                         assaulted Mother violently and constantly for a period of six hours and inflicted

                          injuries so-severe, including a punctured lung, that she had to be flown via

                         helicopter to Pittsburgh for medical treatment. Mother later estimated that Father

                         struck her approximately 300 times duriog this episode and that she required

                         near1y a week or hospitalization before becoming stable enough for release.

                         Children were present for and witnessed at least some portion or this attack, part
          SStito
      JUDICIAL
      lJISTRICT




                                                                s
1..AW#tt:HC& COV"fTY
  �C ... HSVf.VAHIA
  .'
                          physlcal and legal custody. Children have remained with the same foster family

                          since December 14, 2013. See Permanency Review Order, September 17, 2018.

                       17. As required by the Juvenile Act, permanency review hearings have taken place

                          approximately every six months to evaluate whether the finding of dependency

                         · and Children's placement remains appropriate. The most recent review hearing

                          took place on September 17, 2018.

                       18. By the spring of 2014, within months of Children's initial placement, CVS

                          caseworker Kristen Pauline developed the initial Family Service Plan (FSP) (also

                          known as a Child Protective Plan, or CPP) that outlined the steps Parents were

                          required to take prior to any reunification with Children. The FSP was drafted in

                          response to the conditions that necessitated Children's removal from the home.

                          Some steps of the FSP applied toboth parents, while others pertained to only one

                         of them. Among the steps on Parents' FSP:

                             • Keep the home clean and free from clutter.

                             • Schedule a mental health assessment to determine if the parent has any
                                 mental health issues that would impact parenting the child.

                             • Obtain a psychological assessment.

                             • Complete domestic violence counseling.

                             • Complete anger management classes

                             •   Complete a parental capacity assessment.

                            •    Undergo a drug and alcohol evaluation.

                            N.T .. 3128118, at 144-45, 8128118 at 31.
       53RO
    JUDICIAL
    DISTRICT




LAWAINC-C COUNTV
  ...e:NNSVI..VA.NIA                                           7
                            19. In addition to the affirmative steps required of Parents, reunification was

                                contingent upon the successful completion of counseling sessions between each

                                Parent and Children designed to discuss and work through outstanding issues. At

                                various times, Children participated in counseling sessions with either Parent, but

                                at no time were both Parents and both Children present at the same therapy

                                session. Between early 2014 and September 2015, therapy was facilitated by

                                Tressa French, and then by Tanya Stahlman from September 2015 to June 2017.

                                N.T., 8/8/17, at 9, 10.

                            20.Alongside the efforts to complete the FSP and counseling, Mother and Children

                                engaged in CVS-supervised social visitation from January 2014 to September

                               2014, as required by regulation.3 Largely at Children's insistence,£YS stopped,

                               scheduling and facilitating visits in September 2014, which prompted Mother.Jo          C\J      ··c
                                                                                                         .       �                c
                                                                                                                                  .....
                                                                                                                 �    �
                               file a Motion to Resume Visitation in November 2014. On January 6, 2015je              ;i::         ..
                                                                                                                                  c,
                                                                                                                                 ..:. .)
                                                                                                                                 C.1.J
                                                                                                                -     Ll..
                                                                                                                0:              =l: :
                               Court issued an order appointing a special counselor who had discretion td2           �          0,
                                                                                                                               c.:;; �
                                                                                                               c     :!:       �J·"
                               determine if, when, and how visitation would resume. These issues rema�d �                     -..,s.S
                                                                                                                              � ....
                                                                                                              4...   �        -'-
                                                                                                                             g-�
                                                                                                            """'
                               unresolved with each subsequent permanency review order, as all �pecifically c-...            :.:;;] 9.
                                  .                                           .
                               provided that "Prchoitionot contact with [Children] shall continue unless

                               approved by [CYS] and by further order." Order of Court, January 6, 2015; N.T.,

                               3/28/18.; at 153.

                           21. Though unbeknownst to her parents at the time, K.M.R. was the victim of sexual•

                            •abuse committed by a neighbor, the now-deceased David Anderson, for a period

                               of approximately one year predating her placement with CYS, from sometime in
      53RD
    JUDICIAL
    CISTftl�T

                     3
                         55 Pa. Code §3130.68.
LAWRENCE COUNYV
  F'E'°'N$VL.VANIA                                                   8
                    25. Dr. Gallo additionally testified as a fact witness with respect to the psychological

                       evaluation he performed on Mother on January 18 and 20. 2016, whose goal was

                       to evaluate
                               . Mother'·s "psychological functioning and her fitness
                                                                                  .   for reunification for

                       her children." Id. at 32.

                    26.As part of the evaluation, Dr. Gallo administered a wide range intelligence test,

                       the Beck Anxiety inventory, the Beck Hopelessness Scale, the Minnesota

                       Multiphasic Personality Inventory, some projective tests, the Thematic

                       Apperception Test, and a parent/child relationship inventory, all of which are

                       approved diagnostic tools from the American Psychological Association. Dr.

                       Gallo obtained additional material for his evaluations from conversations with

                       other professionals familiar with Mother, such as counselor Jim Hines and

                       therapist Tressa French. Id. at 25-30.

                   27. Dr. Gallo drew the conclusions that Mother presenteffih a superior intellectual

                      'ability, did not present with severe depression or anxiety, did not demonstrate, .

                       signs of post-traumatic stress disorder, or any major psychological disorders. Dr.

                       Gallo further stated that Mother's 11psychological functioning is adequate and that

                      she has good parenting skills ... she appears to be highly motivated to resume the

                      strong connection with children regardless of the time that it is taking." Id. at 32·

                      33 (quoting from Mother's Exhibit D).

                   28. Dr. Gallo opined that Mother's psychological condition permitted her to resume

                      supervised visits with Children and proceed with reunification counseling. Id.

                   29.Although he reached conclusions on Mother's parenting abilities, Dr. Gallo'sll
     53RCI
   JUDICIAL
   DISTRICT
                     �ssessments were neither a custody evaluation nor a parental capacity•


LAWRENC£ CO'UNTY
  P£NNSYL.'1ANIA                                             10
                                     (




                        focus for each patient. For Mother, the focus was on "her ability to attune to her

                        daughters' feelings, validate those feelings, understand their trauma experience,

                        develop the necessary skills to parent a child [who] has dealt with trauma in their

                        lives." For K.M .. R., the sessions centered on how to "process and find resolution

                        from the traumatic experiences that she has had in her life," both with respect to
                        Parents and Mr. Anderson. N.T-,, 3116/17, at 65, 76.

                     41. When Ms. Stahlman first took over the therapy sessions, the clinical goal

                        remained family reunification. However, after K.M.R. expressed resistance to that

                        goal, Ms. Stahlman reoriented the sessions from reunification to resolution, i.e.

                        "what does it mean to understand the circumstances that have happened to her,

                        how can [she] and her rnoiher talk about tne traumatic experiences that they have
 .1



                        had in relation to one another and then overcome those feelings.'' Children•

                        opposed reunification counseling because they "felt that their psychological safety

                       awas at risk." Id. at 65-66; N.T., 9126117, at 23.

                     42. Once the goal was changed to resolutio",, KM.R. made remarkable progress in
                        identifying, sharing and verbalizing feelings, and developing healthy stress'coplnq

                        mechanisms, although she still occasionally �ngaged in self-harming behaviors

                        (rubbing her skin raw, digging her fingernails into her arm, etc.). There has

                        additionally been "progress in the reduction of negative feelings, n like. anger and

                        frustration4 between K.M.R. and Mother, but not much in the way of building

                        positive feelings. N.T., 3116117, at 66-67, 74, 94.

                     43. With respect to J.L.A., Ms. Stahlman believed that due to her age, she was
       5)RI)
      JUDICIAL
      DISTRICT
                       JtUmbed and "overwhelmed with the amount of emotions that she feels" and had


t.AWRENCE COUNTV
   P'ENNSV LVAN.&A                                             14
                       51.Ms. Amber Pieri has been the casewori                                                                                (



                       ·violence counseling iit the Crisis Shelter, obtained psychotherapy, underwent a

                       psychological evaluation, and had a parental capacity assessment. N.T., 3/28/18,

                       at 178-84; Mother's Exhibits F-L

                    56. Mother, unsatisfied with the results of both the psychological evaluation and the

                       parental capacity assessment. and on her own initiative·, obtained the

                       aforementioned second psychological evaluation from Dr. Gallo and further

                       attempted to get a new parental capacity assessment from Ms. Susan McC�nnell,

                       even though she was not recognized as a service provider by CVS. Neither the

                       psychological evaluation from Dr. Gallo nor the attempted second parental

                       capacity assessment from Ms. McConnell was accepted by CVS for purposes of

                       the FSP. N.T., 3/28/18, at 177-78.

                    57. The only remaining portion of the FSP for Mother to complete. is the second

                       parental capacity assessment. Moreover, the physical conditions at Mother's

                       home that factored into the initial placement were no· longer present by Decemoer

                       2017. By this time, the home· had working utilities' and appropriate furnishings for
                       Children. Id. at 143, 152.

                                                       E. Additional Findings

                    58. Mother testified at the June 26, 2018 termination hearing.

                    59. Mother testified that she received letters and cards from Children follO\Ning their

                       placement with CVS. N.T., 6/26/18, at 137.

                    60. Mother attended the traurri�unseling sessions with Ms. Stahlman between

                       2015 and 2017 but made it known that her primary focus was on reunification with
      5:5RO
    JUDICIAL.          Children. Id. at 125.
    DISTRICT




1.AWRENCfi COUNTY
 PENHSY l.,.VAHlA                                             18
                       61. Mother also submitted numerous requests to CYS to have social visitation

                           restored following its suspension in September 2014, but did not see Children in a

                           social capacity since then.4 Id. at 126.

                      . 62. For a period of at least five years pr�ceding the November 2013 incideht that

                           prompted placement, CYS responded to Mother's home on at least two occasions
                           to follow up on reports filed by the paternal grandfather that the home was in

                           disarray. Id. at 140.

                       63. Mother believed that the paternal grandparents had influenced Children and

                           worked to tun, them against her and �abotage any attempts at reunification. Id. at

                           130.

                       64. In June 2017 Mdthereomposed and sent a "Notice/Demand" letter to cvs:

                           apparently out of frustration that Children had not yet been returned to her,

                           demanding the immediate retum of her "property," i.e. Children. In her letter,

                           Mother did not refer to either of Children by name because "I don't want their

                           names, I want my children." Mother had researched old English law and the

                           Declaration of Independence when drafting this letter and signed It at the bottom

                          with a fingerprint. Id. at 145-47, 208; CYS Exhibit 5.

                      65.Mother did not belie.ve any statements from CYS, therapists or other professionals

                          that Children did not want to return to her care, even though K.M.R. herself made
                                                                                                                    ' .
                          the same statement on the record during the March 16, 2017 permanency review

                          hearing. See Paragraph 90, infra; N.T., 6126/18, at 148, 150.


     5)AO
   .JUDICIAL
   DISTRICT       ' Besides the therapy sessions wtth Ms. Stahlman, Children saw Mother briefly in late 2017 al a hospital
                  yisit foNowing the birth of Mother and Father's third child toge!her, AA, a minor not Involved In the cases
                  sub Judice but Instead the subject of an unrelated depenllency case, No. 58 of 2017, OP.
,AWR�NCC COUNTV
 ,-«HHSYLVA"'IA                                                        19
  .
  •



                    66.Although she denied that her relationship with Father prior to November 2013 was

                        part of a cycle of domestic violence, Mother admitted that Father made threats

                       against. her in February 2013 that prompted her to seek a temporary Protection

                        From Abuse (PFA) Order against him. Moreover, Mother conceded that any _

                       children who witness a cycle of domestic violence would .likely be traumatized and

                       agreed with the conclusion that Children had been traumatized. Id. at 186-88.

                                                      IV. Findings as to Father

                    67 .As of June 2018, Father was working for City Rescue Mission in their

                       maintenance department and earning approximately $1 O per hour. N.T., 6/26/18,

                       at 16, 40.

                    68. Father was also required to complete the FSP after Children were placed in foster

                       care. N,T., 8/28/18; at 31.

                    69. Following his sentencing in March 2014, Father remained in the custody of the

                       Teen Challenges Program until his release ln July 2015. At this program, Father

                       took classes on anger management, drug and substance abuse, and life skills

                       (e.g·. finding a job). N.T., 6/26/18, at 22-23.

                    70.After his release from
                                          .
                                              Teen Challenges, Fath.er remained
                                                                          .
                                                                                on probation, subject to

                       regular check-ins with his probation officer and drug testing. Since July 2015,

                       Father has bee� incarcerated in the Lawrence County Correctlonat Facility on

                      · three separate occasions for new charges, such as driving under the influence

                       and retail theft: March 16, 2016-June 10, 2016; June 28,.2016-July 12, 2016;

                       September 26, 2016-January 27, 2017. Id. at 25-26; N.t., 3/28/18 at 138-39; ·
       53RI)
      JUDICIAL
      ClSTRICT
                       Guardian Ad Litem Exhibit 1.


.A.WREN CE COUNTY
 J:-ENNSYLVANIA                                               20
  t
   .

                       71.Within the year leading up to the November 2013 assault, Father admitted that he

                          had developed a severe drug problem, and over the days leading up to that

                          incident had ingested heroin, cocaine and benzos, N.T., 6/26/18, at 25, 38-39.

                       72 . Father also recalled that smaller incidents of domestic violence preceded his

                          November 2013 assault on Mother, such as pushing and shoving. Id,

                       73. Father testified that, although not living full-time with Mother and Children at her

                          residence, he had a .general knowledge ofthe living conditions there and the fact

                          that Children were not enrolled in the local public schools. However, Father was
                                                                                               '
                          unaware of the sexual abuse inflicted upon KM.R. at that time. Id. at 41, 53.

                       74.Althoug h conceding that "I wasn't there as much as I should have been," Father

                          generally described his· pre-placement relationship with Children as "good"

                          because "when we were together, we were happy." Id. at 45.

                       75. Father acknowledged that his behavior was part of the reason for the trauma

                          Children suffered, particularly K.M.R. Id. at 96.

                       76.Father and Children engag�d in social visitation approximately every other week

                          between September 2015 and February 2016, pursuantto a September 2015

                          court order that placed oversight and discretion for visitation or any contact with

                          Children in the hands of the court and CYS. Father stated thathe generally

                          enjoyed these
                                     . .visits. ld. at 50, 93, 100 .
                       77.Social visitation with Children ceased after February 2016, following Father's

                          incarceration, and any contact with him from January 2017 onward was solely

                          within the confines of supervised sessions with Ms. Stahlman. Id. at 103.
         53RD
       JUDI_CIAL
       DISTRICT



 -AWRE:N.CI:: COUNTY
   PCNNSY I.VANIA                                                21

··---·----·-··------------
                     '88. Ms. Pieri testifi� that It would be in Children's best interests if the termination of

                         parental rights is granted because •there ls no bond or attachment with the gins

                         and either parent and they do not feel safe to go home." Id. at 170.

                     89. Ms. Stahlman testified that after her work witli Children, she observed that "they

                         did not feel that there was an attachment to their biological mother ... and they

                         were fearful that returning back to [her] home [and] the behaviors and

                         environment that was present previous to their placement In foster care would

                         represent itself: N.T., 9/26/17, at 23.

                     90. Testifying to her circumstances at a permanency review hearing, K.M.R has

                        stated that she has no desire to return to Mother's home or care, 'does not love

                        her, and does not want any relationship with her going forward. K.M.R. has

                        articulated similar apprehensions about living with Father. N.T., 3/16/17, at 40, 47.

                        48, 53-54.

                                                  CONCLUSIONS OF LAW

                                                 l. Conclusions as to Mother

                     1. Prior to, during, and after the events relating to the placement of Children, Mother

                        exhibited an irremediable emotional Incapacity toward her Children that has

                        caused, and would continue to cause, Children to be without essential parental

                       care necessary for their mental well-being, which is grounds for termination under
                       23 Pa. C.S. §2511(a)(2).

                  · 2. Although Children had been removed from Mother's care for a per'iod of more.

                       than 12 months predating the filing of the Termination Petitions. the conditions
    $)RD
  JUDJCIAL
  DISTnlC::T




,wRCNCI COUN'rV
..CNN·V�VAHIA
                                                               24
                          which led to the removal and placement of Children have ceased to exist, and

                          thus there are no grounds for termination under 23 Pa. C.S. §2511{aJ(8).

                      3. The terrnlnatlon of Mother's parental rights will serve the developmental, physical,

                          and emotional needs of the child as contemplated by 23 Pa. C.S. §2511{b).

                                                        · 11. Conclusions as to 'Father

                       4. Father has exhibited repeated and continued incapacities that have caused

                          Children to be without-essential parental care, control or subsistence necessary

                          for their physical or mental well·being and these incapacities cannot be remedied,

                          which is grounds for termination under 23 Pa. C.S. §2511 (a)(2).

                       5. Children have been removed from Father's care for a period of more than 12

                          months, the conditions which led to their removal and placement continue to exist,

                          and termination would be in their best interests; thus, grounds for termination exist

                          under 23 Pa. C.S. §2511 (a)(8).

                      6. The termination of Father's parental rights will serve the developmental, physical,

                          and emotional needs of the child as contemplated by 23 Pa. C.S. §2511 (b).

                                                             Ill. Discussion

                         · It is a fundamental principle of American law, and one that has been affirmed by

                   the highest court in the land, that all parents have a constitutionally protected right to the

                   control, care and custody of their children. Santosky v. Kramer, _455 U.S. 745 (1982).

                   However, this right is not absolute; "a parent's basic constitutional right-to the custody

                   and rearing of... his children is converted, upon the failure to fulfill ... parental duties, to

                   the children's right to have proper parenting and fulfillment of the child's potential in a
     53R[)
   JUDICIAL        permanent, healtl:ly, safe environment." In re A.S., 11 A.3d 473, 478 (Pa. Super. 2010)
   DISTRICT



L.AWRENCE COUNTY
   PENNSVLVANtA.                                                   25
        '   .


                  (internal citations omitted). In Pennsylvania, the starting point for this process is the

                  Adoption Act, 23 Pa. C.S. §§2501 et seq., and any petition for the involuntary

                  termination of parental rights brought thereunde·r must be based on one or more of the

                  statutory grounds found at 23 Pa. C.S. §2511, which provides, in relevant part, as

                  follows:
                         Section 2511. Grounds for involuntary termination
                         (a) General rule. - The rights of a parent in regard to a child may be terminated
                         after a petitlon filed on any of the following grounds:


                         (2) The repeated and continued Incapacity, abuse, riegl� QT r.efusal of the parent
                         has caused the child to be without essential parental care, control or subsistence
                        necessary for his physical or mental well-being a11a the conditions and causes of
                        the incapacity, abuse, neglect or refusal cannot or will not be remedied by 1he
                        parent
                        .....
                        (8) The child has been removed from the care of the parent by the court or under
                        a voluntary agreement with an agency, 12 months or more. have elapsed from the
                        date of removal or placement, the conditions which led to the removal or
                        placement or the child continue to exist and termination of parental rights would

                        ...
                        serve the best needs and welfare of the child .


                        (b) Other considerations. - The court in terminating the rights of a parent shall
                        give primary consideration to the developmental, physical and emotional needs
                       and welfare of the Child. The rights of a parent shall not be terminated solely on
                       the basis of environmental factors such as inadequate housing, furnishings,
                       income, clothing and medical care if found to be beyond the control of the parent:
                       Wrth respect to any petition filed pursuant to subsection (a)(1), (6) or (8), the court
     5JRD              shall not consider any efforts by the parent to remedy the conditions described
   JUOICIA&.
   Of8TRICT




LAWRCNCC COUNTY
 �N..,.YI.VANIA
                                                              26
       �   .


                            therein which are first initiated subsequent to the giving of notice of the. filing of the
                            petition ..


                            When considering this petition, the court must engage in a bifurcated analysis

                     mirroring the order of the statutory provisions before parental rights may be terminated:

                            Initially, the focus is on the conduct of the parent. The party seeking termination
                            must prove by clear and convincing evidence that the parent's conduct satisfies
                            the statutory grounds delineated in Section 2511 (a). Only if the court determines
                            that the parent's conduct warrants termination of his or her parental rights does
                            the court engage in the second part of the analysis pursuant to Section 2511(b):
                            determination of the needs and welfare of the child under the standard of the best
                            interests of the child.


                            In re D.L.B., 166 A.3d 322, 326 (Pa. Super. 2017) (citing In re L.M., 923A.2d 505,

                     511 (Pa. Super. 2007)). Clear and convincing evidence is defined by the Superior Court

                     as "evldence as that which is so 'clear, direct, weighty and convincing as to enable the

                     trier of fact to come to a clear conviction, without hesitance, of the truth of the precise

                     facts in issue.'" 1Q.. (citing fn re C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000)    (en bane)).

                            In other words, there are two separate, but nonetheless related, analyses that

                     must take place when evaluating a pe�tion for involuntary termination: first, the _grounds

                     for termination under 23 Pa. C.S. §2511 (a), which must be proven by clear and

                     -convincing evidence; and second, as judged under a best interests standard, the

                     termination must serve the needs and welfare of the child under Section 2511 (b).

                            Wh�n considering grounds for termination under Section 2511(a)(2), we are

      S3RO           bound by the longstanding test first enumerated by our Supreme Court in In re Geiger,
    JUPICIAI..
    DISYAIC'r
                     331 A.2d 172 (Pa. 1975) and restated In subsequent cases:

L.AWRENCE COUN'l'Y
 PENNSYLVANIA.                                                     27
                              Three things must be shown before a natural parent's rights in a child will be
                              terminated: (1) repeated and continued incapacity, abuse, neglect or refusal must
                              be shown; (2) such incapacity, abuse, neglect or refusal. must be shown to have
                              caused the child to be withoutessential parental care, control or subsistence; and
                              (3) it must be shown that the causes of the incapacityJ abuse, neglect or refusal
                              cannot or Will not be remedied.


                              In re N.A.M., 33 A.3d 95, 100 (P�. Super. 20·11); see also In Interest of Lilley, 719

                      A.2d 327, 330 (Pa. Super. 1998).

                              Additionally, 11the grounds for termination of parental rights under Section

                      2511 (a)(2), due to parental incapacity that cannotbe rernedled, are not limited to

                      affirmative misconduct: to the contrary, those grounds may include acts of refusal as well

                      as incapacity to perform parental duties.. 11• Matter of Adoption of M.A.B., 166 A.3d 434,

                      444 (Pa, Super. 2017) (citing In re A.LD., 797A.2d 326 (Pa. Super. 2002)). Further,

                      parents are expected and required to make diligent efforts toward a reasonably prompt

                      assumption. of full responslbllitles. A.LD., supra; at 337.5 Our Superior Court has also

                      elaborated' on the meaning of Section 2511 (a)(2):



                      5 CYS or any chii165 A.3d
                      935, 943 (Pa. Super. 2017) (citing In re J;J., 515 A.2d 883, .890 (Pa. 1986)}. However, even in cases
                      where the agency has not diliger.itly made reasonable efforts toward reunification, the trial court may still
                      grant a termination petition. In re D.C.D., 105.A3d 662, 675 (Pa, 2014}. Instead ofdenying the
                      termination petition; the appropriate remedy is to "conclude on the record that the agency failed to make
                      reasonable efforts, which imposes a financial penalty on the agency ... under federalIaw." Id.

                      In the instant case, Mother made the argument in her Post". Trial Memorandum that CYS acted in a
                      "dilatory" manner and failed to provide reunification services, which constituted an "extreme failure" on
                      their part. See Mother's Post-Trial Memorandum at 4. While this Court notes that CYS did not facilitate
      53!iD           social visitation between Mother and Children after September 2014 (later extended by the January 2015.
    JU.DIC IA I..
    DISTRICT
                      Order' of Court) and recognizes that temporal gaps existed In between the provision of various reunification
                      services, based on the years' worth of counseling and other services extended to Parents, we do not find
                      that CYS failed to make reasonable efforts for reunification prior to filing the Termination Petitions.
.LAWRENCE COUNTY
   f'.ENNSYI.VANIA·                                                         28

··-····-·····-----·--------------------------
                        [Section 2511 (a)(2)] does not emphasize a parent's: refusal or failure to perform
                        parental duties, but instead emphasizes the child's present and future need for
                        essential parental care, control or subsistence necessary for his physical or
                        mental well-being·. Therefore, the language i'h [Section 2511 (a)(2)J should not be
                        read to compel courts to ignore a child's need for a stable home and strong;
                        continuous parental ties, which the policy of' restraint in state intervention is
                        intended to protect. This is particularly so where disruption of the family has
                        already occurred and there is no reasonable prospect for reuniting it. ..


                        In re E.A.P., 944 A.2d 79, 82 (Pa. Super. 2908)(emphasis in original).

                        Next, when evalua.ting grounds for termination under Section 2511 (a)(8), "the

                 following factors must be demonstrated; (1) the child has been removed from parental

                 care for 12 months or more from the date of removal; (2) the conditions which led to the

                 removal or placement of the child continue to exist; and (3) termination of parental ·rights

                 would best.serve the needs and welfare of the child." In re Adoption of M.E.P.1 .825 A.2d

                 1266, 1276 (Pa. Super. 2003). Termination under Section 2511(a)(8), notably, "does not

                 require an evaluation of the parent's willingness or ability to remedy the conditions thaf
                 led lo placement of his or her children." M.A.B,, supra, at 446; In re In the Interest of

                 S.H., 879 A.2d 802, 807 (Pa. Super. 2005). Bearing great similarity to the Section

                 2511 (b) analysis, the third element Of the test under Section 2511 (a)(8) merits particular

                 mention, as it "focuses not on the parent's conduct, but on the children and-their needs.

                 The court must consider the needs and welfare ofthe children, incl.uding the presence, of

                 any parent-child emotional bond, which encompasses intangibles such as love, comfort,

                 security, and stability." In re Adoption of R.J.S., 90·1 A.2d 502, 514 (Pa. Super. 2006).
   5:3RD
  JUDICIAL
 .DISTRICT




.WRENCE COUNTV
PENNSYt.\(ANIA                                                 29
                             For its part, the Section 2511 (b) analysis requires the court to consider

                    "intangibles such as love, comfort. security, and stability ... when inquiring about the

                    rieeds and welfare of the child. The court must also discern the nature and status of the

                    parent-child bond, paying close attention to the effect on the, child of permanently

                    severing the bond ... {the] extent ofthe bond-effectanalysis necessarily depends on the

                    . unique facts and circumstances ofthe particular case." M.A,B., supra, at 448 (internal

                    · citations omitted). Indeed, our Supreme Court has underscored the ln,portance of

                    performing a bonding analysis, even in those relationships where the conne.ction

                    between parent $nd child may be tenuous, dysfunctional or stagnated: "Obviously,

                    attentron must be paid to the pain that inevitably results from breaking a child's bond to a

                    biological parent, even i.f that bond is unhealthy, and we must weight that i_njury against

                    the damage that bond may cause if left intact." In re J;S.M.; 71 A.3d 251, 269 (Pa.

                    2013).

                             However, although the parent-child bond is to be considered under Section

                    251 t(b),. "it is nonetheless only one of many factors to be considered by the court when
                    determining what is in th.e best interest of the child." In re Adoption of C.D.R., 111 A.3d

                    1212 (Pa. Super. 2015) (quoting N.A.M., supra, at 103). Besides the bonding analysis,

                    "the trial court can equaJly emphasize the safety needs of the child, ·and should also

                    consider the intangibles, such asthe love, comfort, security, and stability the child might

                    have with a fos.ter parent." A.S., supra, at 483. The Supreme Court has also noted that

                    bonds with foster parents may be considered when performing an analysis under

                   . Section 2511 (b): "Common sense dictates that courts considering termination must also
    53RD
  JUDICIAL          consider whetherthe children are in a pre-adoptive home and whether they have a bond
  DISTRICT



l\,WRENCE COUNTY
PENNSYLVANl'A                                                      30
                               ----------..L-----------·-�·----------
  .'


                         with their .foster parents." T.S,M., supra, at 268. In short, aside from evaluating the

                         quality and effect of severing the bond between child and natural parent, a court. in

                         accordance with the guidance set forth by precedent, may consider many factors when

                         determining whether a termination meets the needs and welfare of the child pursuaet to

                         Section 2511 (b).

                                                             Application as to Mother

                               CYS has petitioned that Mother's parental rights to Children be terminated

                        pursuant to Sectfon 2511 (a)(2) and (8), each of which we will evaluate in conformity with
                        the principles recited above.

                               First, with respect to Section 2511(a)(2), this Court concludes that CYS has

                        presented clear and convincing evidence that Mother has displayed a repeated and

                        continued incap� for parenting that has left Children to be without essential parental

                        � control, or-substance, the causes of which cannot be remedied. Specifically,

                        Mother has displayed an emot!o.naJ Incapacity manifesting as an inability to empathize

                       with and validate the feelings of Children which directly and negatively impacts their
                       mental well-being'.

                              From the case record, such a disconnect is clearly traceable to the parties' pre-

                       placement circumstances. Prior to November 2013, it was observed by K.M.R. that

                       Mother oonslstently "put blinders on" to Father's flagrantly destructive behav.ior, and the

                       physical and emotional tolls it took on Children. Thus, even before the events directly

                       triggering Children's placement, Mother was unable to empathize and lend herself as a

                       source of emotional support during Father's bouts of abuse that even he conceded
       SJ11to
   JUDICIAL.
   OIS'rRICl'          formed a significant share of the trauma Chndren endured. Once Children had been


AWl'te!NCll COUNTY
f'CN ...,Y ... YANIA
                                                                   31
                                                                              (




                  taken into CYS care, and after they gained the ability and resources to .work through the

                  traumas of their past, Mother remained a cold or distant figure for them, as noted

                  through the observations of no fewer than three professionals who worked with them.

                  During his 2014 parental capacity assessment, and as recounted on the witness stand,

                  Mr. Dick repeatedly noted the sheer lack of any emotional attachment between Mother

                  .and Children, exacerbated by her inability to put Children's needs ahead of her own. Mr.

                  Dick further explained that Mother simply failed to appreciate the traumas Children had

                  experienced, her part in them, and what she could do to repair the relationship moving

                  forward.

                         Ms. Stahlman worked with Mother and Children1 both in Individual and in group

                  therapy, to facilitate a 'resolotlon" between the parties overfne traumas they had all

                  experienced and how to proceed moving forward to a healthy relationship based on trust

                  and open communication. Ms. stahlman conducted weekly therapy sessions for a

                  period tasting r:iearly two years; from September 201-5 to June 2017, which provided her

                  with regular opportunities to observe how Mother interacted with Children. Although she
                  remarked atseveral points during her testimony that Mothergenerally cooperated With

                  the therapy sessions and even showed progress, Ms. Stahlman ultimately conctudeq

                  that their work did not produce the hoped-fodeelings of "love, connection, [and]

                  attunement to feelings" between the parties, nor did it lead to Mother being able to

                  independentiy display empathy With Children. Ms. stahlman further noted that, besides

                  getting defensive about her behavior, Mother made troubling statements during some

                  sessions thatdownplayed or minimized or negatively compared Children's traumas
    53RD
 JUCICIAL.        (which at this point was known to include K.M.R.'s sexual abuse) to that of other children
 CISTRICT



WRENCE: COUNTY.
P£NN5YLVAN'IA                                                 32
                     in. an apparent effort to encourage them to move on or "get past" what had happened.

                     These statements clearly were contrary to the therapy sessions' goals of validation and

                     acceptance of another's trauma, but supported Mother's focos on her own feelings at the

                     expense, however unintentional, of her daughters.

                            Ms. Pieri, the CYS caseworker who had firsthand observations of Mother and

                     �hildren since August 201.6 supplemented by two-year's worth of her predecessor's
                     notes, additionally relayed her impressions that no bond existed between Children and

                     Mother. Also from this time is the "notice/demand" letter Mother sent to CYS in June

                     2017 in which she demanded the immediate return of not merely her children, whom she
                                                                                                ·;

                     refused to call by name, but her "property." It is hard to imagine a greater emotional

                     disassociation between a mother and her children than the characterization of her

                     offspring as anonymous chattels.

                           ln contrast to Mr. Dick, Ms. Stahlman, and Ms. Pieri, all of whom had months or
                                                                                                                  (


                     years of personal experiences observing Mother and Children together, Dr. Gallo at no

                     time witnessed Mother interact with Children when completi.ng his January 2016

                     psychological evaluation of her; Thus, we accord less weight to any of his conclusions

                     insofar as they pertain to the relationship between Mother and Children, and the

                     reunification thereof. This. is not to discount Mother's petformance on the psychological

                     ests he administered, but rather to ernphastze the fact that Dr. Gallo's work'. is largely

                     isolated from the remainder of the professionals in this.case, all of whom were

                     contracted through or an agent of CVS.

                           These realities of Mother's relationship with Children establish that the emotional
     53RO
   .Juo1c1AL         separation began long before the parties came into contact with CVS in November 2013.
   DIS,-RIC,-



ir..WRENCE COUNTY
   .PENNSY LV·A�IA                                                33
       ,,




                  Since then, despite· having several years to learn, reflect. and act on the suggestions for

                  improvement provided to her by experienced professionals, Mother is no closer now than

                  she was then to having a productive emotional relationship with her daughters. Mother's

                  emotional incapacity is distinct when examined alongside otherindicators of her ability to

                  parent. As required of her under the taw, Mother successfully complied with nearly all of

                  the requirements of the FSP and showed she would. be able to provide a materially

                  ·appropriate home for Children if they were to be returned to hercare, In contrast to

                  other termination cases, in wtiich a parent's compliance With a family-service plan is

                  minimal or nonexistent, Mother's willingness and .ability to cooperate with many of the

                  requirements merits commendation. Additionally, this court is mindful of Mother's own

                  hlstory.of trauma and abuse, and does not seek to minimize or discount what she has

                  endured. However, these mitigating and sympathetic factors aside, we cannot look past

                  Mother's lack otsuccess and demonstrated inability at emotionally bonding with her

                  daughters.

                          While a parent's duties certalnlylnclode providing a physical home and
                  sustenance for his/her children, the duty does not end there. Our Supreme Court'has

                  said:

                          °There is no simple or.easy definition of parental duties. Parental duty is best
                          understood in relation to the needs-of a child. A child needs love, protection,
                          guidance, and support. These needs, physical and emotional, cannot be metby
                          a merely passive interest tn the development of the child. Thus, this court has
                          held thatthe parental obligation is· a positive duty which requires affirmative
                          performance.
    53RD
  JUDICIAL
  DISTRICT'




,wRENCE COUNTY
;raNNSVL.VI\NIA                                                 34
                          This affirmative duty encompasses more than a financial obligation; it requires
                          continuing interest in the child and a genuine effort to maintain communication
                          and association with the· child.


                         · Because the child needs more than a benefactor. parental duty requires that a
                          parent "exert himself to take and maintain a place ofimportance in child's life."


                          In re C.M.S., 832 A.2d 457, 462 (Pa. Super. 2003) (citin� In re Burns, 379 A.2d

                          535 (Pa. 1977)).

                          At the present time, Mother demonstrates an inability to· empathize and validate

                   Children's feelings, and as a result would be unable to provide the love, guidance, and

                   support· a healthy parent-cblld relationship needs. Mother has certainly made modest

                   efforts through therapy and other aspects ofthe FSP to rebuild these ties with Children

                   but ultimately is unable, afteryears ofworl                  serve the needs and welfare ofthe child. M.E.P., supra, at 1276. Because the length of'

                  time between Child re n's removal from the home in November 2013 and the filing of the

                  Termination Petitions. .in April 2017 spans 41 months, the first factor· is satisfied. The

                  second factor, however, is unsatisfied because CYS has not adduced sufficient evidence

                  demonstrating thatthe conditions which led to Children'·s removal continue to exist.
                         In contrast to Mother's emotional incapaclty, which was only later developed as

                  grounds for termination under Section2511 (a)(2), the condhlons on Mother's part which

                  led to Children's removal were the household's "deplorable" condition and her then-

                  present inability to care for Children due to her hospitalization following Father's assault.

                  Over the five years that have elapsed since Children's removal in November 2013, both

                  of these conditions have abated and no longer exist. First, Mother was released from

                  the hospital within several weeks of the assault and, although Children were by this time

                  in CVS care and adjudicated dependent, was nonetheless physically ableto provide

                  care if Children had been released to her custody.. Second, as relayed by both Mr. Dick

                  in 2014 and Ms. Pieri in 2017, Mother had cleaned up her home, obtained new

                  furnishings approprlate for Children, and secured working utilities, all of which indicated

                  that the household was .no longer in "deplorable" shape. While these steps forward were

                  overshadowed by later developments and revelations, Mother nonetheless remedied

                  both of the conditions that immediate.ly triggered Children's removal from her care. This

                  leaves the second factor under Section 2511 (a)(B) unsatisfied, which in turn stops us

                  from proceeding to the evaluation of the third factor. Accordingly, no grounds for the
                  involuntary tem,ination of Mother's parental rights exist under Section 251 t(a)(B).
    ·53RD
  JUOJCI_AL
  OIST.RICT



A.WRENCE COUNTY
PENNS YI.VANIA                                                  36

   ---..'.!------------------------------·-------··
                            Now that grounds for termination have been established under Section

                   2511 (a)(2), we proceed to the second stage of the bifurcated analysis, the needs and

                  welfare analysis under Section 2511 (b).

                         First, thls Court will conduct the bond exarnlnatlcn, which we are duty bound by

                  ample precedent to perform. In re K.K.R.-S.1 958 A.2d 529, 533 (Pa. Super. 2008).

                   Upon reviewing. the evidence, it is clear that Mother and Children's long$tanding

                   relationship notwithstanding, they share an unhealthy bond that suffers from a paucity of

                  affection or meaningful positive connection. Prior to placement, Children and Mother

                  had a strained relationship at best, peribdically punctuated by Father's abusive

                  episodes. Following placement, no fewer than three professionals who worked

                  extensively with Mother and Children commented on the utter Jack of positive feelings or
                                                      I

                  genuine emotional bonds that are needed for a healthy upbringing: Mr. Dick described

                  the relationship as "emotionally disconnected;" Ms. Stahlman plainly stated that Children

                  "don't feel accepted, loved and attached" to Mother; and Ms. Pieri succinctly noted no

                  bond or attachment existed between Mother and Children.

                         Behavior on the part of K.M.R. after social visits with Mother also speaks volumes

                  to the unhealthiness of their bond, such as self-harm fallowed by an outright refusal to

                  attend any more visits due to the toll the strained interactions took on her well-being.

                  Moreover, KM. R. herself stated that she has no feelings toward Mother, has no love for

                  her, and would be content to. never see her again. For J. L.A., it has been noted that her

                  ability to communicate with Mother is 'frozen and stagnant." On Mother's part, her

                  position has wavered from her seeming commitment to the resolution and reunification
    53RO

  Ju n 1c.1A 1.
  oiSTRICT
                  process to referring to Children as "property." All the while, the bilateral relationship has




------·-··------'�----------------------------·---·--·--·-----·-··--··-·-· ·
                                        (




                    be.en marked by hurt feelings, instability, and lack of trust. In short; there ls no

                    salvageable bond between Mother and Children, and consequently, Children would not

                    be harmed by the severance of that relationship.

                           By contrast, post-placement K.M.R. and J.l.A. have, by all measures, thrived with

                    their long-term foster family. Since enrolling in the Mohawk School District. K.M.R. has

                    made tremendous progress by achieving standout grades, joining student organizatfons

                    (e.g. marching band and the $Pring musical), and making numerous friends. J.L.A. has

                    also had academic success despite getting a later start at formal schooling than many of

                    her peers. The. foster parents have provided anything Children have needed, from

                    clothes and food to homework help -and transportation. For their
                                                                                 . part, Children
                                                                                                . have
                    formed close-knit relationships with their foster famUy, to the pointthat their foster

                    siblings became simply known to them as 'brother and sister." At their foster and

                    ostehsibly pre-adcptive home, Children appear to be happy, safe, and loved. Therefore,

                    this Court concludes that terminating Mother's parental rights would be in Children's best

                    interests by meeting their needs and welfare as contemplated by Section 2511(b).

                                                          Aoplication as to Father

                           CYS has petitioned that Father's parental rights to Children be terminated

                    pursuant to Section 2511 (a)(2) and (8), each of which we will again evaluate in

                    conformity with the principles recited above.

                           With respectto Section 2511 (a)(2), CYS has demonstrated .by clear and

                    convincing evidence that Father has exhibited a repeated and continued incapacity for

                    parenting that has caused Children to be without essential parental care, control or
     53RD
   JUDI_CIAL        subsistence that cannot and will not be remedied. Unlike Mother, whose parental
   DISTRICT



\WRENCE COUNTY
 l>ENl•U                       incapacity primarily revolved around emotional issues, Father's incapacities encompass

                       the provision of housing, food, guidance, and emotional support. Prtorto placement.

                       Father drifted in and out of Children's lives, leaving the primary responsibility for their

                       upbringing to Mother. When Father did reemerge into Children's lives, his appearances

                       were accompanied by heavy drinking, and later drug usage, as well as physical and

                       emotional abuse directed at Mother and K.M.R. in particular. It was Father's drug-fueled

                       outburst on November 2, 201'3 that directly triggered Children's placement with CVS as

                       the police response to his assault uncovered Mother's "deplorable" home and landed

                       him in the Lawrence County Correctional Facility pending disposition ofthe case,

                              Aside from a few gaps, Father generally spent. the time between November 2013

                       and January 2017 either in jail or under some type of court-supervision, which made him

                       further unavailable to comply with the FSP or focus on providing an appropriate home for

                       ·Children. Once released in January 2017, Father still demonstrated some difficulty in

                       working with CVS and completing portions ofthe FSP, such as finishing a parenting

                       class and attending a batterers group. Additionally, Father lacked a fixed address or

                       suitable housing for Children. Father �as had contact with Children since they were

                       taken into CVS care, through the social visits between September 2015 and February

                       2016, and his therapeutic sessions with K.M.R in the spring of 2017. However, these

                       interactions, particular1y the therapeutic visits, revealed his emotional ties with Children

                       were just as frayed as Mother's: AS relayed by Ms. Stahlman, J.L.A. refused to attend

                       these visits altogether while K.M.R. primarily attended to feel a sense of resolution that

                       would then enable her to move forward without any relationship to Father. While Father
            53RD
          JUO\CIA.L    has also taken modest steps to comply with the FSP and. work toward reunification, once
          DISTRICT



     ,WRENCE COUNTY
     PENNSYl.VA'NIA                                                 39
-·-----      ,,   __
                                    \.




                    again this Court cannot endlessly wait for Father to mature to the point where he. can

                    provide a stable, loving home for Children. See In re D.J.S., 737 A.2d ·2a3 (Pa. Super.

                    "1999).

                              In sum, Father's actions with respect to Children prior to placement showed a lack

                    of capacity to parent that partially resulted in Children being left without essential
                    parental care, controland subsistence, and �is actions post-placement have reinforced

                    this incapacity. Fathe.r is presently without.adequate income, housing, or other means to

                    provide for Children, lacks an emotional relationship to them partly attributable to

                    previous abuse, has not fully complied with the FSP, and has had repeated run-ins with

                    the criminal justice system. These delays and distractions on hls part have hampered

                    Father's affirmative duty to work toward reunification; Taken together, these facts show

                    �hat Father cannot and will not be able to remedy his incapacity to parent Children, and
                    thus grounds for termination exist under S�ction 2511(a)(2).

                              Next, with respect to Section 2511(a)(8), CYS presented clear and convincing

                    evidence that termination is warranted on this ground. Once more, the three factors that
                    mast exist for granting termination under this subsection are: (1) the child has been

                    removed from parental care for 12 months or more from the date of removal; (2) the

                    conditions which led to the removal or placement of the child continue to exist; and (3)

                    termination of parental rights would bestserve the needs and welfare of. the child.

                    M. E. P ... supraj at 1276. A� Roted above, the first factor is easily met. Children were

                    taken into CYS care in November 2013 and the Termination Petition was not filed until

                    April 2017, a span of 41. months.
    53RD
  .JUDICIAL
   DISTRl!=T



,w�ENCE .cOIJN.TY
 PENNSV·LVANtA                                                    40

..... .·-····-·-· --··---1L--------------------------··--·· ······-···-
\. �
    ·
             t   " ......
         •




                                        For the second factor, it is apparent that conditions on Father's part that led to

                                 Children's removal or placement continue to exist. Indeed, Father played a large partin

                                 creating the conditions leading to Children's removal ih November 2013. _At that time, in

                                 addition to lacking a stable residence for Children when they were not with Mother,

                                 Father was heavily· abusing drugs and alcohol, the overindulgence of which factored into

                                 the brutal assault that prompted the response of the Pennsylvania State Police; Over

                                 five years later l Father's situation has changed somewhat but not enough to defeat

                                 termination. As before, Father lacks proper accornrnodatlons for Children. While Father

                                 has not used some drugs� since that time, such as heroin or cocaine, Father still engages

                                 in risky behavior that has occasionally landed him in jail; such as allegedly driving under

                                 the Influence and stealing retaU goods, and further fails to. signal a present ability to take

                                 Children into his care. Moreover, Father has not improved ih his capacity to be an

                                 emotionally supportive parent to his daughters. Although Father has made some

                                 progress post-placement, these efforts are a case of too little, too late for purposes of

                                 remedying the conditions that led to Children's placement.

                                            For the third element under subsection (8), we will engage in an analysis

                                 nearly identical to that forthcoming under Section 2511 (b). It is evident to this Court that

                                · · there is no healthy bond between Father and Children, and that their needs and welfare

                                 are met by their foster family; Prior to placement, Children saw Father on an itinerant

                                 basis,insufficienfto create the strong and lasting ties needed fora long-term

                                 relationship. When Father was around, hewas frequently under the influence of drugs

                                 or alcohol, which further precluded Children from getUng to know him in a meaningful
                 53RQ'
             .JUDI.CIA.L         and positive way. Additionally, we cannotignore the fact that Father played a-significant
              tllSTRiCT



        ,WRENCE COUNT\'
         l"ENNS'fl..V.I\N 11'
..     �·,;,    -
                                        (



                      role in the trauma Children experienced because they suffered or witnessed the

                      emotional and physical abuse he inflicted and how this Inevitably impacted their

                      relationships. Father's ability to bond with his daughters post-placement was equally

                      unsuccessful. This period was marked by. curtailed visitation due to stays in jail and

                      therapeutic visits that proved taxing for KM.R. while J.L.A. refused to participate

                      outright. Ms; Stahlman and Ms. Pieri, two professionals who spent considerable time

                      working with Fattier and Children, additiorially observed the Jack. of any bond between
                                                         '
                      them. In short to the extent th.at any bond exists between Children and Father, it is

                      irreparably da.inaged as a result of years of negative and dysfunctional interactions.

                      iherefore, Children would not be harmed by the severance of this relationship.

                             As thoroughly recounted above, Children's tenure With their long-term foster

                      family has been, by contrast, one of relative stability and tranquility. Children have

                      bonded quite well with their foster family and become thoroughly asslrnllated. Living with

                      their foster family has given Children access to educational opportuniti:es and Social

                      outlets, and a sense of physical as We!I as emotional safety and security, that they· never

                      knew with Father. Shortly put; Children's foster family has proved themselves mote than

                      capable of meeting their needs and welfare, and this Court concludes that it is in their

                      best interest to remain there. Accordingly, CYS has satisfied all three elements under

                      Section 2511 (a)(8) for terminating Father's parental rights on these grounds.

                             Our analysis under Section 2511 (b) is hearly identical to the third prong under

                      Section 2511(a)(8), and we will simply reiterate what has already been set forth. Father'

                      lacks any significant bond with Children attributable to years of abusive and negative
               53RO
       JUDl�IAL.      behavior including significant absences from their lives. Children, for their part, feel no
       DISTRICT




     ,WRENCE COUNTY
      PENNSYLVANIA                                                 42
j,




                       .affection toward Father and gen�rally wish to see him as little as possible. They appear

                       ready to move on from their relationship with Father and all of the. difficult emotions that

                       have. accompanied it, Thus, to the extent any bond exists between Children and Father,

                       its severance would not detrimentally impact Children.

                              Lastly, itis Well-documented that Children's foster family has been able to meet

                       their needs and welfare. Over the five years of Children'sstay, they have.formed

                       immeasurable bonds with their foster family and feel comfortable, safe, .and secure in

                       their care. Therefore, this Court concludes that. Children remaining in their foster

                       parents' care would be in their best interests.

                              In conclusion, CYS has presented clear and convincing evidence that Mother's

                       and Father's parental rights to Children should be teiminated pursuant to the. proper

                       statutory grounds, and that termination would be in their best interest. It is never an

                       easy decision to permanently and unequivocally terminate a parent's right to his/her

                       child, and it is a decision that is only reached after painstaking examination of'the

                       evidence as applied totne law. This case has only reached the final decision stage after

                       years of winding its way through the permanency review hearings and pre-terrnlnation

                       process. The complex factual and procedural history n.otwithstanding, it is apparent to

                       this Court that Children have no meaningfully positive relationships with either Mother or

                       Father, that neither parent is fully able or equipped to provide the appropriate home or

                       emotional support Chlldren need, and that Children's best interests are served by

                       maintaining their placement with their foster (and presumptiveiy pre-adoptive) family.

                       Accordingly, the Court enters the following order.
         53RD
       ..JUCICIA,L.
       DISTRICT



     IWRENcs· COUNTY
      PENNAVLVA,Nl'A                                                43
                                                                                                (



                                  IN THE INTEREST OF:                               : IN THE COURT OF COMMON PLEAS

                                                                                    : LAWRENCE COUNTY, PENNSYLVANIA

                                  K.M.R.                                            : NO; 94 OF 2013, DP;
                                                                                      NO. 20012 of 2017, OC-A

                                  J.LA.                                             : NO. 95 OF 2013, DP;
                                                                                     NO. 20011 of 20171 OC-A

                                                                       ORDER OF COURT


                                          AND NOW, this
                                                .
                                                            /(;_Jrday of January 2019, having reviewed the evidence
                                                                                                               .
                                  presented by all parties regarding the Involuntary Tetminations of Parental Rights and

                                  Motion for Goal Change, the Court hereby ORDERS and DECREES as follows:

                                     1. CVS' Motion for Goal Change from reunification to adoption is GRANT.ED.               �
                                                                                                                     ,....J
                                                                                                                     <        ..
                                     2. CVS has demonstrated by clear .and convincing evidence that grounds fcJJ::the :·
                                                      .                                                              -
                                                                                                                     �        Q.,




                                          §2511 (a)(2).
                                                                                                                     -
                                          involuntary termination of Mother's parental rights exist pursuant to 23 P@C.S1.:.0
                                                                                                                     O
                                                                                                                     �
                                                                                                                              -
                                                                                                                              z
                                                                                                                              �
                                                                                                                  .. u,       �
                                    3. CVS has demonstrated by clear and convincing evidence that grounds for the �

                                          involuntary termination of Father's parental rights exist pursuant to 23 Pa. C.S.

                                       · §2511 (a)(2) and (8).

                                    4. CVS has also demonstrated that Children's needs and well-being would be best

                                          served by termination of their parents' rights as contemplated by 23 Pa. C.S.
                                          §2511 (b)

                                    5. Mother's parental rights to K.M.R and J.L.A. are hereby TERMINATED.

                                    6. Father's parental rights to K.M.R. and J.L.A are hereby TERMINATED.
             53RO·
           JUOICIAJ.:.
           CISl"RICl"



         ,WRENCE COUNTY
         PENNSV.LVAN1A
                                                                               44
__   ,                   __:_:_
                                                                   _                                            ·--·-------·--·-·-·-
      .   '


                                           7. Custody of K.M.R. and J.L.A. shall remain with CVS, which shall now have the

                                                 right to proceed with the appropriate filings for the adoptions of Children by their

                                                 foster family without further notice to or consent of Mother or Father.

                                           8. The Prothonotary of Lawrence County is directed to serve notice of this order to

                                                 the counsel of record for all parties, or if not represented by counsel, to. the party's

                                                 last known address.



                                                                                            FOR iHECOURT:


                                                                                                                                                                                 ,J.
                                                                                            JOhn W. Hodge, Judge
                                                                                                                                                                      -J
                                                                                                                                                                      <
                                                                                                                                                                                  -..
                                                                                                                                                                                  •c,J



                                                                                                                                                                      -
                                                                                                                                                                                 'M.
                                                                                                                                                                      z
                                                                                                                                                                      (:)
                                                                                                                                                                                   :c
                                                                                                                                                                                   c,
                                                                                                                                                                      ec:                 c
                                                                                                                                                                      --w....,
                                                                                                                                                                                  \;()'
                                                                                                                                                                      0
                                                                                                                                                                      0           z
                                                                                                                                                                                  -,